


EXHIBIT 10.1




THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


Dated


December 18, 2012, to be effective
as of January 2, 2013


among


EASTGROUP PROPERTIES, L.P.


EASTGROUP PROPERTIES, INC.


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


REGIONS BANK and
SUNTRUST BANK,
as Co-Syndication Agents


U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


PNC CAPITAL MARKETS LLC,
as Sole Lead Arranger and Sole Bookrunner


and


the Lenders






--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.Definitions    1
2.The Loans    24
2.1Advances    24
2.2 Payments    26
2.3Pro Rata Treatment    27
2.4Non‑Receipt of Funds by the Agent    28
2.5Sharing of Payments, Etc    28
2.6Fees    29
2.7 Commitment Increase    30
2.8 Letters of Credit    30
2.9 Extension    34
2.10 Competitive Bid Loans Subfacility    35
3.Conditions    38
3.1All Loans    38
3.2First Loan    38
3.3Options Available    39
3.4Designation and Conversion    39
3.5Special Provisions Applicable to Eurodollar Rate Borrowings, Competitive Bid
Loans and Letters of Credit    40
3.6Funding Offices, Adjustments Automatic    42
3.7Funding Sources, Payment Obligations    42
3.8Mitigation, Non‑Discrimination    43
3.9Taxes    44
4.Representations and Warranties    45
4.1. Organization    45
4.2 Financial Statements    45
4.3Enforceable Obligations; Authorization    46
4.4Other Debt    46
4.5 Litigation    46
4.6Taxes    46
4.7Regulation U    46
4.8Subsidiaries    46
4.9Securities Act of 1933.    47
4.10No Contractual or Corporate Restrictions    47
4.11Investment Company Act Not Applicable    47
4.12Public Utility Holding Company Act Not Applicable    47
4.13ERISA Not Applicable    47
4.14Pool Properties    47
4.15Anti-Money Laundering/International Trade Law Compliance    47
4.16Disclosure    48
5.Affirmative Covenants    48

i



--------------------------------------------------------------------------------




5.1Taxes, Existence, Regulations, Property, etc    48
5.2Financial Statements and Information    48
5.3Financial Tests    49
5.4Inspection    49
5.5Further Assurances    49
5.6Books and Records    50
5.7Insurance    50
5.8Notice of Certain Matters    50
5.9Use of Proceeds    50
5.10Expenses of and Claims Against the Agent and the Lenders    50
5.11Legal Compliance, Indemnification    50
5.12Obligors Performance    51
5.13Professional Services    51
5.14Capital Adequacy    52
5.15Property Pool    52
5.16Co‑Borrowers    54
5.17New Guarantors    54
5.18Reportable Compliance Event    55
6.Negative Covenants    55
6.2Mergers, Consolidations and Acquisitions of Assets    55
6.3Redemption    56
6.4Nature of Business; Management    56
6.5Transactions with Related Parties    56
6.6Loans and Investments    56
6.7 Limiting Agreements    57
6.8Restricted Payments    57
6.9Securities Act of 1933.    58
6.10Subsidiaries    58
7.Events of Default and Remedies    58
7.1Events of Default    58
7.2Actions in Respect of Letters of Credit    60
7.3Allocation of Proceeds    62
7.4Remedies Cumulative    63
8.The Agent    63
8.1Appointment, Powers and Immunities    63
8.2Reliance    64
8.3Defaults    65
8.4Rights as a Lender    65
8.5Indemnification    66
8.6Non‑Reliance on Agent and Other Lenders    66
8.7Failure to Act    67
8.8Resignation of Agent    67
8.9No Partnership    67

-ii-





--------------------------------------------------------------------------------




8.10Consents and Approvals    68
8.11No Reliance on Agent's Customer Identification Program    68
8.12Intentionally Deleted    68
8.13Titled Agents    68
9.Miscellaneous    69
9.1No Waiver, Amendments.    69
9.2Notices    69
9.3Venue    70
9.4Choice of Law    71
9.5Survival; Parties Bound; Successors and Assigns    71
9.6Counterparts    72
9.7Usury Not Intended; Refund of Any Excess Payments    72
9.8Captions    73
9.9Severability    73
9.10Disclosures    73
9.11 Entire Agreement    73
9.12Waiver of Jury Trial    73
9.13    Amendment and Restatement    74
9.14    USA PATRIOT Act Notice    74
    
SCHEDULES AND EXHIBITS
SCHEDULE I        Applicable Margin


EXHIBIT A        Form of Officer's Certificate
EXHIBIT B        Form of Request for Loan
EXHIBIT C        Form of Promissory Note
EXHIBIT C-1        Form of Swing Loan Note
EXHIBIT D        Form of Opinion of Counsel
EXHIBIT E        Form of Request for Extension
EXHIBIT F        Form of Competitive Bid Loan Note
EXHIBIT G        Form of Competitive Bid Request
EXHIBIT H        Form of Invitation for Competitive Bid Quotes
EXHIBIT I        Form of Competitive Bid Quote






CERTAIN EXHIBITS HAVE BEEN OMITTED, AND THE REGISTRANT AGREES TO FURNISH
SUPPLEMENTALLY A COPY OF SUCH OMITTED EXHIBITS TO THE SECURITIES AND EXCHANGE
COMMISSION UPON ITS REQUEST.

-iii-





--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, extended
or restated from time to time, the "Agreement") is made and entered into as of
December 18, 2012, to be effective as of January 2, 2013 (the "Effective Date"),
by and among EASTGROUP PROPERTIES, L.P., a Delaware limited partnership and
EASTGROUP PROPERTIES, INC., a Maryland corporation, jointly and severally
(collectively, the "Borrower"), the financial institutions (including PNC, the
"Lenders") which are now or may hereafter become signatories hereto, PNC BANK,
NATIONAL ASSOCIATION, a national banking association ("PNC"), as Administrative
Agent for the Lenders (in such capacity, "Agent"), REGIONS BANK and SUNTRUST
BANK, as Co-Syndication Agents, and U.S. BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.
WITNESSETH THAT:


WHEREAS, Borrower, certain of the Lenders, and Agent are parties to a certain
Second Amended and Restated Credit Agreement dated as of January 4, 2008 (as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated February 2, 2011, the "Existing Credit Agreement"), which
Existing Credit Agreement amended and restated a First Amended and Restated
Credit Agreement among Borrower, Agent and certain of the Lenders dated December
6, 2004; and
WHEREAS, Borrower, Lenders and Agent wish to amend and restate the Existing
Credit Agreement as set forth herein by, among other things, (i) adding certain
Lenders, (ii) reallocating the Commitments, (iii) extending the Maturity Date,
and (iv) modifying certain covenants and other provisions of the Existing Credit
Agreement.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
agree to amend and restate the Existing Credit Agreement in its entirety as
follows:
1.Definitions.
Unless a particular word or phrase is otherwise defined or the context otherwise
requires, capitalized words and phrases used in Credit Documents have the
meanings provided below.
Adjusted Base Rate shall mean the Base Rate plus the Applicable Margin.
Adjusted LIBOR shall mean LIBOR plus the Applicable Margin.
Affiliate shall mean any Person controlling, controlled by or under common
control with any other Person. For purposes of this definition, "control"
(including "controlled by" and "under common control with") means the
possession, directly or indirectly, of the power to direct




--------------------------------------------------------------------------------




or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise.
Agent shall mean PNC Bank, National Association, its successors and assigns, in
its capacity as administrative agent hereunder.
Annual Audited Financial Statements shall mean the annual financial statements
of a Person, including all notes thereto, which statements shall include a
balance sheet as of the end of such fiscal year and an income statement and a
statement of cash flows, all setting forth in comparative form the corresponding
figures from the previous fiscal year, all prepared in conformity with Generally
Accepted Accounting Principles and accompanied by a report and opinion of
independent certified public accountants satisfactory to the Agent, which shall
state that such financial statements, in the opinion of such accountants,
present fairly the financial position of such Person as of the date thereof and
the results of its operations for the period covered thereby in conformity with
Generally Accepted Accounting Principles. The Annual Audited Financial
Statements shall be prepared on a consolidated basis in accordance with
Generally Accepted Accounting Principles.
Anti-Terrorism Laws shall mean any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, or bribery,
all as amended, supplemented or replaced from time to time.
Applicable Margin shall mean (a) until the Borrower shall have properly elected
to have the Applicable Margin be determined in accordance with Table 2 of
Schedule I attached hereto and made a part hereof, the percentage which will be
in effect whenever and for so long as the corresponding Total Liabilities to
Total Asset Value Ratio reflected in Table 1 on Schedule I attached hereto and
hereby made a part hereof, is in effect; and (b) at any time that EastGroup
Properties, Inc., shall have a Qualifying Rating, the Borrower may elect to have
the Applicable Margin be determined in accordance with Table 2 on Schedule I
attached hereto, and at all times thereafter following such election the
Applicable Margin shall be so determined. Any election by Borrower to have the
Applicable Margin be determined in accordance with Table 2 of Schedule I
attached hereto shall be in the form of a written notice to the Agent and shall
be irrevocable. During any period following such election that EastGroup
Properties, Inc., shall maintain three Credit Ratings that are not equivalent,
the Applicable Margin shall be determined based upon the Level corresponding
with the lower of the two highest Credit Ratings. During any period following
such election that EastGroup Properties, Inc., shall maintain only two Credit
Ratings that are not equivalent and those Credit Ratings are an S&P Rating and a
Moody's Rating, the Applicable Margin shall be determined based upon the Level
corresponding with the higher of the two Credit Ratings. During any period
following such election that EastGroup Properties, Inc., shall maintain only a
Fitch Rating and either an S&P Rating or a Moody's Rating, but not both, and
such Credit Ratings are not equivalent, the Applicable Margin shall be
determined based upon the Level corresponding with the S&P Rating or the Moody's
Rating, as applicable. During any period following such election that EastGroup
Properties, Inc., shall (a) not maintain a Credit Rating from any rating agency
or (b) maintain only a Fitch Rating, then the Applicable Margin shall be
determined based on Level IV in Table 2 on Schedule I. Any change in the

-2-





--------------------------------------------------------------------------------




Applicable Margin determined pursuant to (a) above shall be effective on a
retroactive basis to the first day of the calendar quarter following the last
calendar quarter covered by the applicable Officer's Certificate and any change
in the Applicable Margin determined pursuant to (b) above shall be effective on
the date of the applicable rating change.
Approved Fund shall mean any Fund that is administered or managed (a) by a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.
Base Rate shall mean, the greatest of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Agent, (ii) the Federal Funds Open Rate plus 0.5% per annum or (iii) the
Daily LIBOR Rate plus 1.0%, so long as a Daily LIBOR Rate is offered,
ascertainable and not unlawful. Any change in the Base Rate (or any component
thereof) shall take effect at the opening of business on the day such change
occurs.
Base Rate Borrowing shall mean that portion of the principal balance of the
Loans, including the Swing Loans, at any time bearing interest at the Adjusted
Base Rate.
Base Rate Option shall have the meaning ascribed thereto in Section 3.3 hereof.
Business Day shall mean a day other than (a) a day when the main office of the
Agent is not open for business, (b) a day that is a federal banking holiday in
the United States of America; or (c) if the applicable Business Day relates to a
LIBOR Borrowing, a day on which transactions are not carried on in the London
Interbank Market.
Ceiling Rate shall mean, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Pennsylvania laws
permits the higher interest rate, stated as a rate per annum. Without notice to
the Borrower or any other person or entity, the Ceiling Rate shall automatically
fluctuate upward and downward as and in the amount by which such maximum
nonusurious rate of interest permitted by applicable law fluctuates.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Legal
Requirement, (b) any change in any Legal Requirement or in the administration,
interpretation, implementation or application thereof, by any Governmental
Authority, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of a Legal Requirement) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
a Legal Requirement) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of a Legal Requirement), in each case pursuant
to Basel III, shall in each case be deemed to be a Change in Law regardless of
the date enacted, adopted, issued, promulgated or implemented.

-3-





--------------------------------------------------------------------------------




Change of Control means a change resulting when (a) any Person or Persons acting
together which would constitute a Group together with any Affiliates thereof
shall at any time either (i) Beneficially Own more than 50% of the aggregate
voting power of all classes of Voting Stock of EastGroup Properties, Inc. or
(ii) succeed in having sufficient of its or their nominees elected to the Board
of Directors of EastGroup Properties, Inc. such that such nominees, when added
to any existing directors remaining on the Board of Directors of EastGroup
Properties, Inc. after such election who is an Affiliate of such Person or
Group, shall constitute a majority of the Board of Directors of EastGroup
Properties, Inc. or (b) EastGroup Properties, Inc. ceases to own, directly or
indirectly, at least fifty‑one percent (51%) of the evidence of ownership of the
Operating Partnership. As used herein (1) "Beneficially Own" means "beneficially
own" as defined in Rule 13d‑3 of the Securities Exchange Act of 1934, as
amended, or any successor provision thereto; provided, however, that, for
purposes of this definition, a Person shall not be deemed to Beneficially Own
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person's Affiliates until such tendered securities
are accepted for purchase or exchange; (2) "Group" means a "group" for purposes
of Section 13(d) of the Securities Exchange Act of 1934, as amended; and (3)
"Voting Stock" of any Person shall mean capital stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only so long, as no
senior class of securities has such voting power by reason of any contingency.
Co-Documentation Agents shall mean U.S. Bank National Association and Wells
Fargo Bank, National Association, in their capacities as such co-agents as
provided in Section 8.13 hereof.
Co-Syndication Agents shall mean Regions Bank and SunTrust Bank, in their
capacities as such co-agents as provided in Section 8.13 hereof.
Code shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.
Competitive Bid shall mean an offer by a Lender to make a Competitive Bid Loan
pursuant to the terms of Section 2.10.
Competitive Bid Fee shall mean the amount of $500 for each Competitive Bid
Request.
Competitive Bid Loan shall mean a loan made by a Lender in its sole and absolute
discretion pursuant to the provisions of Section 2.10 at a rate equal to the
applicable Competitive Bid Rate.
Competitive Bid Loan Note or Competitive Bid Loan Notes shall mean the
promissory notes of the Borrower, in the form of Exhibit F, in favor of each
Lender evidencing the Competitive Bid Loans, individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

-4-





--------------------------------------------------------------------------------




Competitive Bid Rate shall mean the rate of interest applicable to any
Competitive Bid Loan, which shall be equal to LIBOR for the Interest Period
applicable to such Competitive Bid Loan, plus or minus the applicable LIBOR Bid
Margin. In calculating the Competitive Bid Rate for any Interest Period of seven
(7) days through thirty (30) days, such rate shall be calculated based upon the
one (1) month LIBOR, for any Interest Period of thirty-one (31) days through
sixty (60) days, such rate shall be calculated based upon the two (2) month
LIBOR, and for any Interest Period of sixty-one (61) through ninety (90) days,
such rate shall be calculated using the three (3) month LIBOR.
Competitive Bid Quote shall mean a quote by a Lender for Competitive Bids in the
form of Exhibit I.
Competitive Bid Request shall mean a request by the Borrower for Competitive
Bids in the form of Exhibit G.
Compliance Authority means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission.
Covered Entity means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Loans.
Credit Documents shall mean this Agreement, the Notes, the Guaranties, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Agent or the Lenders pursuant to any of the foregoing, and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.
Credit Rating shall mean the rating assigned by a rating agency to the senior
unsecured long term Indebtedness of a Person.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage. The Daily LIBOR Rate shall be adjusted with respect to
any advance to which the Base Rate Option applies as of the effective date of
any change in the LIBOR Reserve Percentage. The Agent shall give prompt notice
to the Borrower of the Daily LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.





-5-





--------------------------------------------------------------------------------




Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to pay over to the Agent, or any
Lender, any amount required to be paid by it hereunder, unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender's reasonable determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower or the Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) has become the subject of a Bankruptcy
Event, or (d) has failed at any time to comply with the provisions of
Section 2.5 with respect to purchasing participations from the other Lenders,
whereby such Lender's share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders.
As used in this definition, the term "Bankruptcy Event" means, with respect to
any Person, such Person or such Person's direct or indirect parent company
becoming the subject of a bankruptcy or insolvency proceeding, or having had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person's direct or indirect parent company by a
Governmental Authority or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
EBITDA shall mean an amount derived from (a) net earnings, plus (b)
depreciation, amortization, interest expense and income taxes, plus or minus (c)
any losses or gains resulting from sales, write‑downs, write‑ups, write‑offs or
other valuation adjustments of assets or liabilities, in each case, as
determined on a consolidated basis in accordance with Generally Accepted
Accounting Principles, and including (without duplication) the Equity Percentage
of EBITDA for the Borrower's Unconsolidated Affiliates.
Effective Date shall have the meaning ascribed thereto in the introductory
paragraph of this Agreement.







-6-





--------------------------------------------------------------------------------




El Paso Ground Leases means, collectively:  (i) that certain Butterfield Trail
Industrial Park Lease dated September 13, 1991 (effective September 1, 1991),
between the City of El Paso, Texas, as Lessor, and Kasco Ventures, Inc. d/b/a
Kasco Ventures 226/227, as Lessee, as subsequently assigned to EastGroup
Properties, L.P., a Delaware limited partnership, successor by merger to
EastGroup Tennessee Properties, L.P., a California limited partnership, by that
certain Special Warranty Deed and Assignment of Ground Lease dated April 11,
2000, recorded as Document No. 20000025854, Real Property Records of El Paso
County, Texas; (ii) that certain Butterfield Trail Industrial Park Lease dated
November 25, 1997 (effective December 1, 1997) between the City of El Paso,
Texas, as Lessor, and EastGroup Properties, L.P., as Lessee, conveying a
leasehold interest in all of Lots 2, 3 and 4, Block 11, Butterfield Trial
Industrial Park, Unit Two, City of El Paso, El Paso County, Texas, as more
specifically described in the lease; (iii) that certain Butterfield Trail
Industrial Park Lease dated November 25, 1997 (effective December 1, 1997)
between the City of El Paso, Texas, as Lessor, and EastGroup Properties, L.P.,
as Lessee, conveying a leasehold interest in a portion of Lot 8, Block 12,
Butterfield Trial Industrial Park, Unit Three, City of El Paso, El Paso County,
Texas, as more specifically described in the lease; (iv) that certain
Butterfield Trail Industrial Park Lease dated December 1, 1997 (effective
December 1, 1997) between the City of El Paso, Texas, as Lessor, and EastGroup
Properties, L.P., as Lessee, conveying a leasehold interest in a portion of Lot
8 and all of Lot 7, Block 11, Butterfield Trial Industrial Park, Unit Two, City
of El Paso, El Paso County, Texas, as more specifically described in the lease;
and (v) that certain Butterfield Trail Industrial Park Lease dated December 1,
1997 (effective December 1, 1997) between the City of El Paso, Texas, as Lessor,
and EastGroup Properties, L.P., as Lessee, conveying a leasehold interest in a
portion of Lot 8 and all of Lot 9, Block 11, Butterfield Trial Industrial Park,
Unit Two, City of El Paso, El Paso County, Texas, as more specifically described
in the lease.
Eligible Ground Lease shall mean a lease either expressly approved by Agent in
writing or a lease meeting at least the following requirements: (a) a remaining
term (including renewal options exercisable at lessee's sole option) of at least
thirty (30) years, (b) the leasehold interest is transferable and assignable
without the landlord's prior consent, (c) the ground lease is financeable in
that, among other things, it provides or allows for, without further consent
from the landlord, (i) notice and right to cure to lessee's lender, (ii) a
pledge and mortgage of the leasehold interest, (iii) recognition of a
foreclosure of the leasehold interest including entering into a new lease with
the lender, and (iv) no right of landlord to terminate without consent of
lessee's lender. It is hereby stipulated that the El Paso Ground Leases and the
South Florida Ground Leases constitute Eligible Ground Leases.
Eligible Institution shall mean a commercial bank or a finance company,
insurance company or other financial institution which is regularly engaged in
making, purchasing or investing in loans and which has base capital of at least
$500,000,000.00, but shall not include any Person which is an Obligor or an
Affiliate of any Obligor, any Defaulting Lender, or any natural Person.
Equity Interest means, with respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or

-7-





--------------------------------------------------------------------------------




profit interests in) such Person whether or not certificated, any security
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
Equity Percentage shall mean the aggregate ownership percentage of Borrower in
each Unconsolidated Affiliate.
Event of Default shall mean any of the events specified as an event of default
in Section 7.1 of this Agreement, and Default shall mean any of such events,
whether or not any requirement for notice, grace or cure has been satisfied.
Excluded Subsidiary means (a) any Subsidiary that is not a wholly-owned
Subsidiary of the Borrower, and (b) any Subsidiary (i) holding title to assets
which are or are to become collateral for any secured indebtedness of such
Subsidiary or which is a Subsidiary that is a single asset entity and has
incurred or assumed nonrecourse indebtedness and (ii) which is prohibited from
guarantying the indebtedness of any other Person pursuant to (A) any document,
instrument or agreement evidencing such secured indebtedness or (B) a provision
of such Subsidiary's organizational documents which provision was included in
such Subsidiary's organizational documents as a condition to the extension of
such secured indebtedness.
Excluded Taxes shall mean, with respect to the Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 3.8), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 3.9, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.9.
Extension Fee shall have the meaning ascribed thereto in Section 2.6(c).
Facility Fee shall have the meaning ascribed thereto in Section 2.6(a).



-8-





--------------------------------------------------------------------------------




Federal Funds Effective Rate shall mean, for any day, the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Agent (an "Alternate Source") (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error)); provided,
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the "open" rate on the immediately preceding Business Day. The
rate of interest charged shall be adjusted as of each Business Day based on
changes in the Federal Funds Open Rate without notice to the Borrower.
Fee Letter means the letter agreement, dated the date hereof, between the
Borrower and PNC, as the same may be amended, supplemented or otherwise modified
from time to time.
Fitch Rating means the senior unsecured debt rating from time to time received
by EastGroup Properties, Inc., from Fitch IBCA, Duff & Phelps, a division of
Fitch, Inc. (or any successor).
Fixed Charge Coverage Ratio shall mean the ratio of (a) the Borrower's EBITDA
for the immediately preceding four (4) calendar quarters less the Unit Capital
Expenditures for such period, to (b) all amounts payable and paid on the
Borrower's Indebtedness (not including irregular final "balloon" payments of
principal due at the stated maturity) plus all of the Borrower's Interest
Expense plus all amounts payable and paid on Borrower's preferred stock and
preferred units, in each case for the period used to calculate EBITDA.
Foreign Lender shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is organized. For the purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
Fronting Fee shall have the meaning ascribed thereto in Section 2.6(b).

-9-





--------------------------------------------------------------------------------




Fund shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
Funding Loss shall mean, with respect to (a) Borrower's payment or prepayment of
principal of a LIBOR Borrowing or a Competitive Bid Loan on a day other than the
last day of the applicable Interest Period; (b) Borrower's failure to borrow a
LIBOR Borrowing or a Competitive Bid Loan on the date specified by Borrower; (c)
Borrower's failure to make any prepayment of the Loans (other than Base Rate
Borrowings) on the date specified by Borrower; or (d) any cessation of LIBOR to
apply to the Loans or any part thereof pursuant to Section 3.5, in each case
whether voluntary or involuntary, any direct loss, expense, penalty, premium or
liability incurred by any Lender (including but not limited to any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by a Lender to fund or maintain a Loan).
Funds From Operations shall mean net income of the Borrower determined in
accordance with Generally Accepted Accounting Principles, plus depreciation and
amortization; provided, that there shall not be included in such calculation any
gain or loss from debt restructuring and sales of depreciable Properties. Funds
From Operations will be calculated, on an annualized basis, for the four (4)
calendar quarters immediately preceding the date of the calculation. Funds From
Operations shall be calculated on a consolidated basis in accordance with
Generally Accepted Accounting Principles, and including (without duplication)
the Equity Percentage of Funds From Operations for the Borrower's Unconsolidated
Affiliates.
Generally Accepted Accounting Principles shall mean, as to a particular Person,
such accounting practice as, in the opinion of the independent accountants of
recognized national standing regularly retained by such Person and acceptable to
the Agent, conforms at the time to generally accepted accounting principles,
consistently applied. Generally Accepted Accounting Principles means those
principles and practices (a) which are recognized as such by the Financial
Accounting Standards Board, (b) which are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the most recent audited financial statements of the
relevant Person furnished to the Lenders or where a change therein has been
concurred in by such Person's independent auditors, and (c) which are
consistently applied for all periods after the date hereof so as to reflect
properly the financial condition, and results of operations and changes in
financial position, of such Person.
Governmental Authority shall mean any foreign governmental authority, the United
States of America, any State of the United States and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court or other tribunal having jurisdiction over the Agent, any Lender or any
Obligor or their respective Property.
Guarantors (whether one or more) shall mean EastGroup Properties Holdings, Inc.,
EastGroup Properties General Partners, Inc., Sample 1‑95 Associates, and
EastGroup TRS, Inc., and any other party which shall hereafter execute a
Guaranty pursuant to the provisions of this Agreement.

-10-





--------------------------------------------------------------------------------




Guaranties (whether one or more) shall mean the Guaranties executed by the
Guarantors and delivered to the Agent in accordance with this Agreement.
Indebtedness shall mean and include, without duplication (1) all obligations for
borrowed money and letter of credit reimbursement obligations, (2) all
obligations evidenced by bonds, debentures, notes or other similar agreements,
(3) all obligations to pay the deferred purchase price of Property or services,
except trade accounts payable arising in the ordinary course of business, (4)
all guaranties, endorsements, and other contingent obligations in respect of, or
any obligations to purchase or otherwise acquire, Total Liabilities of others
(but not including contracts to purchase real property and assume related
liabilities which are not yet consummated if the buyer has the ability to
terminate the contract at its option), (5) all Total Liabilities secured by any
Lien existing on any interest of the Person with respect to which Indebtedness
is being determined in Property owned subject to such Lien whether or not the
Total Liabilities secured thereby shall have been assumed, (6) dividends of any
kind or character or other proceeds payable with respect to any stock, (7) all
obligations at any time incurred or arising pursuant to any interest rate cap,
swap, or floor agreements, exchange transaction, forward rate agreement, or
other exchange, rate protection or hedging agreements or arrangements
(calculated on a basis satisfactory to the Agent and in accordance with accepted
practices), and (8) all obligations of such person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends. Indebtedness shall be calculated on a consolidated basis in
accordance with Generally Accepted Accounting Principles, and including (without
duplication) the Equity Percentage of Indebtedness for the Borrower's
Unconsolidated Affiliates.
Indemnified Parties shall have the meaning ascribed thereto in Section 5.11(b).
Indemnified Taxes shall mean Taxes other than Excluded Taxes.
Industrial Buildings shall mean the Property used as industrial, service center
and/or warehouse purposes of no more than one story, with no more than fifteen
percent (15%) of the net rentable area used for mezzanine office space.
Interest Expense shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent), and including, without limitation, interest on all convertible
debt, and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower's Unconsolidated Affiliates.
Interest Options shall mean. collectively, the Base Rate Option and the LIBOR
Option, and "Interest Option" means either of them.
Interest Payment Dates shall mean (a) the first (1st) day of each calendar month
and the Maturity Date, for Base Rate Borrowings, (b) the last day of each
Interest Period and, if the Interest Period is longer than three (3) months, at
the end of each three (3) months, and the Maturity Date, for LIBOR Borrowings,
and (c) the last day of the Interest Period for each Competitive Bid Loan. To
the extent that any retroactive increase in the Applicable Margin shall

-11-





--------------------------------------------------------------------------------




occur, the Interest Payment Date for the additional amounts due shall be the
next Interest Payment Date following notice from the Agent to the Borrower with
a calculation of such additional amount. To the extent that any retroactive
decrease in the Applicable Margin shall occur, the Borrower shall receive a
credit for the amount of the reduced interest on the next Interest Payment Date
following notice from the Agent to the Borrower with a calculation of such
credit.
Interest Period shall mean (a) for each LIBOR Borrowing, a period commencing on
the date such LIBOR Borrowing was made and ending on, subject to availability,
one (1), two (2), three (3) or six (6) months thereafter and (b) for each
Competitive Bid Loan, a period commencing on the date such Competitive Bid Loan
was made and ending no less than seven (7) days and no more than ninety (90)
days thereafter; provided, (v) any Interest Period which would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (w) any
Interest Period which begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
appropriate calendar month; (x) no Interest Period shall ever extend beyond the
Maturity Date; (y) Interest Periods shall be selected by Borrower in such a
manner that the Interest Period with respect to any portion of the Loans which
shall become due shall not extend beyond such due date; and (z) Interest Periods
of less than one (1) month may be permitted hereunder from time to time for
LIBOR Borrowings, at the request of the Borrower, subject to the approval of the
Agent in its sole discretion, and Interest Periods for other periods of time may
be permitted hereunder from time to time for LIBOR Borrowings, at the request of
Borrower, as long as such Interest Periods are available to all of the Lenders.
Investment Grade Ratings shall mean the following Credit Ratings: a Moody's
Rating of Baa3 or better, an S&P Rating of BBB- or better or a Fitch Rating of
BBB- or better.
Issuing Bank shall mean PNC Bank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.8(i). The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term "Issuing Bank" shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
Invitation for Competitive Bid Quotes shall mean an Invitation for Competitive
Bid Quotes in the form of Exhibit H.
LC Disbursement shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.





-12-





--------------------------------------------------------------------------------




LC Exposure shall mean, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Percentage of the total LC Exposure at such time.
Legal Requirement shall mean any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
Lender Commitment means, for any Lender, the amount set forth opposite such
Lender's name on its signature page of this Agreement, or as may hereafter
become a signatory hereto.
Lender Reply Period shall have the meaning ascribed thereto in Section 8.10.
Letter of Credit shall have the meaning ascribed thereto in Section 2.8(a).
Letter of Credit Collateral Account shall have the meaning ascribed thereto in
Section 7.2.
Letter of Credit Collateral shall have the meaning ascribed thereto in Section
7.2.
Letter of Credit Fee shall have the meaning ascribed thereto in Section 2.6(b).
Level shall mean one of the pricing levels set forth on Schedule I attached
hereto.
LIBOR shall mean with respect to any amount to which the LIBOR Option applies
for the applicable Interest Period, the interest rate per annum determined by
the Agent by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or
on such other substitute Bloomberg page that displays rates at which US dollar
deposits are offered by leading lending institutions in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Agent which has been approved by the British Bankers' Association as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading lending institutions in the London
interbank deposit market (an "Alternate Source"), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period as the London interbank offered rate for U.S. Dollars for an amount
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, then "USD-LIBOR-Reference
Banks" (such term, and terms used in the definition of such term, having the
meanings provided in the 2006 ISDA Definitions published by the International
Swaps and Derivatives Association, Inc., as amended and supplemented from time
to time, including any alternative source or fallback specified therein, and
related definitions thereto, except that, for purposes of this definition,
"Calculation Agent" shall mean the Agent, "Representative Amount" shall mean the
approximate amount of such LIBOR Borrowing, "Designated Maturity" shall mean the
Interest Period for such LIBOR Borrowing and "Reset Date" shall mean the first
day of such Interest Period)), by (ii) a number equal to 1.00 minus the LIBOR
Reserve Percentage. If there shall at any time, for any reason, no

-13-





--------------------------------------------------------------------------------




longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, and no rate can be determined as provided in "USD-LIBOR-Reference
Banks", then "LIBOR" shall mean a comparable replacement rate determined by the
Agent at such time (which determination shall be conclusive absent manifest
error). LIBOR may also be expressed by the following formula:
LIBOR
=    London interbank offered rate quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1
    1.00 ‑ LIBOR Reserve Percentage

LIBOR shall be adjusted with respect to any LIBOR Borrowing that is outstanding
on the effective date of any change in the LIBOR Reserve Percentage as of such
effective date. The Agent shall give prompt notice to the Borrower of LIBOR as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.
LIBOR Bid Margin shall mean the margin above or below LIBOR for the applicable
Interest Period to be added or subtracted from such LIBOR, which margin shall be
expressed in multiples of 1/100th of one percent.
LIBOR Borrowing shall mean any portion of the principal balance of the Loan at
any time bearing interest at Adjusted LIBOR.
LIBOR Option shall have the meaning ascribed thereto in Section 3.3 hereof.
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including, without limitation, supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
"Eurocurrency Liabilities."
Lien shall mean any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions.
Limiting Agreements shall mean (a) any agreement, instrument or transaction,
including, without limitation, an Obligor's Organizational Documents, which has
or may have the effect of prohibiting or limiting any Obligor's ability to
pledge assets in the Pool to Agent as security for the Loans, or (b) any
provision of an Obligor's Organizational Documents which have or may have the
effect of prohibiting or limiting any Obligor's ability to sell, transfer or
convey the assets in the Pool.
Loans shall mean the Loans described in Sections 2.1, 2.2, 2.8 and 2.10 hereof.
Loan shall mean any such Loan.

-14-





--------------------------------------------------------------------------------




Majority Lenders shall mean the Lenders with an aggregate amount of at least
sixty‑six and 67/100 percent (66.67%) of the amount of the Total Commitment then
outstanding, provided that, (i) after the Total Commitment has expired or been
terminated, Majority Lenders shall mean Lenders with an aggregate amount of at
least sixty-six and 67/100 percent (66.67%) of the unpaid balance of the
Revolving Credit Exposures, which shall include for this purpose, if applicable,
any participations in any Swing Loans, and the unpaid balance of any Competitive
Bid Loan held by any Lender, (ii) if there are fewer than three (3) Lenders
whether before or after the expiration or termination of the Total Commitment,
Majority Lenders shall mean all of the Lenders, and (iii) the Lender Commitment
of any Defaulting Lender shall be disregarded for the purpose of determining
whether or not the Majority Lenders exist for the purposes of this definition.
Mandatorily Redeemable Stock means, with respect to any person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.
Material Adverse Change shall mean a change which could reasonably be expected
to have a Material Adverse Effect.
Material Adverse Effect means a material adverse effect on (a) the financial
condition or results of operations of Borrower and its Subsidiaries taken as a
whole, (b) the ability of an Obligor to perform its material obligations under
the Credit Documents to which it is a party taken as a whole, (c) the validity
or enforceability of the Credit Documents taken as a whole, or (d) the material
rights and remedies of Lenders and Agent under the Credit Documents taken as a
whole.
Material Subsidiary means a Subsidiary to which more than 3.0% of the Total
Asset Value is attributable on an individual basis.
Maturity Date shall mean January 5, 2017, as the same may hereafter be
accelerated pursuant to the provisions of any of the Credit Documents, or as the
same may be extended pursuant to Section 2.9 hereof.
Maximum Commitment shall have the meaning ascribed thereto in Section 2.7.
Moody's Rating shall mean the senior unsecured debt rating from time to time
received by EastGroup Properties, Inc. from Moody's Investors Service, Inc.

-15-





--------------------------------------------------------------------------------




Net Book Basis shall mean book value net of depreciation of a Property, as
determined in accordance with Generally Accepted Accounting Principles.
Net Operating Income shall mean, for any income producing operating Property,
the difference between (a) any operating income, proceeds and other income from
such Property (but excluding security or other deposits, late fees, early lease
termination or other penalties, or other income of a non‑recurring nature)
during the determination period, less (b) an amount equal to all costs and
expenses (excluding interest expense and any expenditures that are capitalized
in accordance with Generally Accepted Accounting Principles) incurred as a
result of, or in connection with, or properly allocated to, the operation or
leasing of such Property during the determination period; provided, however,
that the amount for the expenses for the management of a Property included in
clause (b) above shall be the greater of the management fee charged by a third
party property manager, or, if no such manager, as charged on the operating
statements, or three percent (3%) of the cash receipts from the Property. Net
Operating Income shall be calculated on a consolidated basis in accordance with
Generally Accepted Accounting Principles, and including (without duplication)
the Equity Percentage of Net Operating Income for the Borrower's Unconsolidated
Affiliates.
Net Worth shall mean Tangible Net Worth, plus intangibles deducted in
determining Tangible Net Worth. Net Worth shall be calculated on a consolidated
basis in accordance with Generally Accepted Accounting Principles.
Non‑recourse Debt shall mean any Indebtedness the payment of which the Borrower
or any of its Subsidiaries is not obligated to make other than to the extent of
any security therefor.
Notes shall mean the Revolving Notes, the Swing Loan Note, and the Competitive
Bid Loan Notes and any and all renewals, extensions, modifications,
rearrangements and replacements thereof and any and all substitutions therefor,
and Note shall mean any one of them.
Obligations shall mean, as at any date of determination thereof, the sum of (a)
the aggregate Revolving Credit Exposures plus (b) all outstanding Swing Loans
plus (c) all outstanding Competitive Bid Loans plus (d) all other liabilities,
obligations and Indebtedness of any Parties under any Credit Document.
Obligors shall mean any Person now or hereafter primarily or secondarily
obligated to pay all or any part of the Obligations, including Borrower and
Guarantors.
Occupancy Level shall mean the occupied square footage that is leased to bona
fide tenants not Affiliates of any Obligor or the subject property manager (or
any of their respective Affiliates) paying the stated rent under written leases,
based on the occupancy level at the time of determination.
Officer's Certificate shall mean a certificate in the form attached hereto as
Exhibit A.

-16-





--------------------------------------------------------------------------------




Operating Partnership shall mean EastGroup Properties, L.P., a Delaware limited
partnership.
Opinion Letters shall mean the opinion letters of independent counsel for the
Obligors, each in Proper Form.
Organizational Documents shall mean, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a partnership, the partnership agreement
establishing such partnership; with respect to a joint venture, the joint
venture agreement establishing such joint venture, and with respect to a trust,
the instrument establishing such trust; in each case including any and all
modifications thereof as of the date of the Credit Document referring to such
Organizational Document and any and all future modifications thereof which are
consented to by the Lenders.
Other Taxes shall mean any and all present or future stamp or documentation
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
Partial Subsidiary Real Estate shall have the meaning ascribed thereto in
Section 5.15(c)(i).
Parties shall mean all Persons other than the Agent, or any Lender executing any
Credit Document.
Past Due Rate shall mean, on any day, a rate per annum, equal to the lower of
(a) the Ceiling Rate for that day, or (b) a rate per annum equal to (i) for any
existing LIBOR Borrowing, the applicable Adjusted LIBOR plus an additional four
percent (4%) per annum, (ii) for any existing Competitive Bid Loan, the
applicable Competitive Bid Rate plus an additional four percent (4%) per annum,
and (iii) in all other cases, the Adjusted Base Rate plus an additional four
percent (4%) per annum.
Percentage shall mean the amount, expressed as a percentage, of each Lender
Commitment as compared to the Total Commitment, set forth opposite the Lender's
name on its signature page of this Agreement, or as may hereafter become
signatory hereto.
Permitted Encumbrances shall mean (a) encumbrances consisting of zoning
restrictions, easements, or other restrictions on the use of real property,
provided that such items do not materially impair the use of such property for
the purposes intended and none of which is violated in any material respect by
existing or proposed structures or land use; (b) materialmen's, mechanic's,
warehousemen's and other like Liens arising in the ordinary course of business,
securing payment of Total Liabilities whose payment is not yet due, or that are
being contested in good faith by appropriate proceedings diligently conducted,
and for or against which the Property owner has established adequate reserves in
accordance with Generally Accepted Accounting Principles; (c) Liens for taxes,
assessments and governmental charges or assessments that are not yet due and
payable or are being contested in good faith by appropriate proceedings

-17-





--------------------------------------------------------------------------------




diligently conducted, and for or against which the Property owner has
established adequate reserves in accordance with Generally Accepted Accounting
Principles; (d) Liens on real property which are insured around or against by
title insurance; (e) Liens securing assessments or charges payable to a property
owner association or similar entity which assessments are not yet due and
payable or are being diligently contested in good faith; (f) Liens in favor of
the Borrower securing obligations owing by a Subsidiary to the Borrower; and
(g) Liens securing this Agreement and Indebtedness hereunder, if any.
Person shall mean any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
PNC shall have the meaning ascribed thereto in the introductory paragraph of
this Agreement.
Pool shall have the meaning ascribed thereto in Section 5.15(a).
Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania, or such other office designated by the Agent.
Proper Form shall mean in form and substance reasonably satisfactory to the
Agent and the Majority Lenders.
Property shall mean any interest in any kind of property or asset, whether real,
leasehold, personal or mixed, tangible or intangible.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Agent).
Qualifying Rating shall mean a Moody's Rating or an S&P Rating, which must be an
Investment Grade Rating.
Quarterly Unaudited Financial Statements shall mean the quarterly financial
statements of a Person, including all notes thereto, which statements shall
include a balance sheet as of the end of such quarter and an income statement
for such fiscal quarter, and for the fiscal year to date, and a statement of
cash flows for such quarter and for the fiscal year to date, subject to normal
year‑end adjustments, all setting forth in comparative form the corresponding
figures for the corresponding fiscal period of the preceding year (or, in the
case of the balance sheet, the end of the preceding fiscal year), prepared in
accordance with Generally Accepted Accounting Principles except that the
Quarterly Unaudited Financial Statements may contain condensed footnotes as
permitted by regulations of the United States Securities and Exchange
Commission, and containing a detailed listing of the Borrower's Property and the
Net Book Basis thereof, and certified as true and correct by a managing
director, senior vice president, or vice president of

-18-





--------------------------------------------------------------------------------




Borrower. The Quarterly Unaudited Financial Statements shall be prepared on a
consolidated basis in accordance with Generally Accepted Accounting Principles.
Rate Designation Date shall mean 12:00 noon, Pittsburgh, Pennsylvania time, on
the date three (3) Business Days preceding the first day of any proposed
Interest Period.
Recourse Amount shall mean the amount of the Indebtedness of an Unconsolidated
Affiliate which is recourse to the Borrower or another Subsidiary of Borrower.
Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member lenders
of the Federal Reserve System.
Regulations shall have the meaning ascribed thereto in Section 3.9(e).
Reportable Compliance Event means that any Covered Entity becomes a Sanctioned
Person, or is indicted, arraigned, investigated or custodially detained, or
receives an inquiry from regulatory or law enforcement officials, in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual or possible violation of any Anti-Terrorism Law.
Request for Loan shall mean a written request substantially in the form of
Exhibit B.
Restricted Payment shall have the meaning ascribed thereto in Section 6.8.
Revolving Credit Exposure shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender's Loans (excluding
any Swing Loans and Competitive Bid Loans) and its LC Exposure at such time.
Revolving Notes shall mean the promissory notes of the Borrower described in
Section 2.1 hereof, and any and all renewals, extensions, modifications,
rearrangements, and replacements thereof, and any and all substitutions
therefor, and Revolving Note shall mean any one of them.
S&P Rating shall mean the senior unsecured debt rating from time to time
received by EastGroup Properties, Inc. from Standard & Poor's Rating Services, a
division of the McGraw-Hill Companies, Inc.
Sanctioned Country means a country subject to a sanctions program maintained by
any Compliance Authority.
Sanctioned Person means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person or entity, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions),under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.

-19-





--------------------------------------------------------------------------------




Secured Debt shall mean the Indebtedness of the Borrower secured by a Lien, and
any Indebtedness of any of the Borrower's Subsidiaries owed to a Person not an
Affiliate of the Borrower or such Subsidiary.
Secured Debt to Total Asset Value Ratio shall mean the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.
South Florida Ground Leases means, collectively:  (i)  that certain Lease
Agreement dated October 19, 1984, between the City of Fort Lauderdale, Florida,
as Lessor, and James R. Liberty, an individual, and Keenan Development, Inc., a
Florida corporation, as General Partners of K & L Partnership, a Florida General
Partnership, as Lessee, recorded November 1, 1984 at Official Records Book
12101, Page 966 of the Public Records of Broward County, Florida, as amended by
that certain (a) Amendment to Lease dated February 4, 1986, recorded April 4,
1986 at Official Records Book 13302, Page 513 of the Public Records of Broward
County, Florida, (b) Second Amendment to Lease Agreement dated February 17,
1987, recorded April 9, 1987 at Official Records Book 14332, Page 943 of the
Public Records of Broward County, Florida, (c) Third Amendment to Lease
Agreement dated October 4, 1988, recorded November 16, 1988 at Official Records
Book 15960, Page 0272 of the Public Records of Broward County, Florida, (d)
Fourth Amendment to Lease Agreement dated September 4, 1992, recorded April 10,
1993 at Official Records Book 20543, Page 0440 of the Public Records of Broward
County, Florida, (e) Fifth Amendment to Lease Agreement dated June 27, 2001, and
(f) Sixth Amendment to Lease Agreement dated April 26, 2001, and as assigned to
EastGroup Properties, L.P. by that certain Assignment dated June 23, 1997; and
(ii)  that certain Lease Agreement dated January 15, 1985, between the City of
Fort Lauderdale, Florida, as Lessor, and James R. Liberty, an individual, and
Keenan Development, Inc., a Florida corporation, as General Partners of K & L
Partnership, a Florida General Partnership, as Lessee, recorded August 12, 1985
at Official Records Book 12742, Page 764 of the Public Records of Broward
County, Florida, as amended by that certain (a) Amendment to Lease dated
February 17, 1987, recorded April 9, 1987 at Official Records Book 14332, Page
940 of the Public Records of Broward County, Florida, (b) Second Amendment to
Lease Agreement dated October 4, 1988, recorded November 16, 1988 at Official
Records Book 15960, Page 0274 of the Public Records of Broward County, Florida,
(c) Third Amendment to Lease Agreement dated September 4, 1992, recorded April
10, 1993 at Official Records Book 20543, Page 0435 of the Public Records of
Broward County, Florida, (d) Fourth Amendment to Lease Agreement dated June 27,
2001, and (e) Fifth Amendment to Lease Agreement dated April 30, 2001, and as
assigned to EastGroup Properties, L.P. by that certain Assignment dated June 23,
1997.
Stabilization Date shall mean the earlier to occur of (a) the date the Occupancy
Level reaches eighty percent (80%) for the first time, or (b) one (1) year after
the construction of the building improvements, other than tenant improvements,
is substantially complete.





-20-





--------------------------------------------------------------------------------




Stated Rate shall, on any day, mean whichever of the Adjusted Base Rate, the
Adjusted LIBOR Rate or the Competitive Bid Rate has been designated and provided
pursuant to this Agreement; provided that, if on any day such rate shall exceed
the Ceiling Rate for that day, the Stated Rate shall be fixed at the Ceiling
Rate on that day and on each day thereafter until the total amount of interest
accrued at the Stated Rate on the unpaid principal balance of the Notes equals
the total amount of interest which would have accrued if there had been no
Ceiling Rate. If the Notes mature (or are prepaid) before such equality is
achieved, then, in addition to the unpaid principal and accrued interest then
owing pursuant to the other provisions of the Credit Documents, Borrower
promises to pay on demand to the order of the holders of the Notes interest in
an amount equal to the excess (if any) of (a) the lesser of (i) the total
interest which would have accrued on the Notes if the Stated Rate had been
defined as equal to the Ceiling Rate from time to time in effect and (ii) the
total interest which would have accrued on the Notes if the Stated Rate were not
so prohibited from exceeding the Ceiling Rate, over (b) the total interest
actually accrued on the Notes to such maturity (or prepayment) date.
Subsidiary shall mean, as to a particular parent entity, any entity of which
more than fifty percent (50%) of the indicia of voting equity or ownership
rights (whether outstanding capital stock or otherwise) is at the time directly
or indirectly owned by, such parent entity, or by one or more of its other
Subsidiaries.
Swing Loan shall mean a Loan made pursuant to Section 2.1(c) hereof.
Swing Loan Note shall mean that certain promissory note of even date herewith in
the original principal amount of $25,000,000.00 executed by the Borrower payable
to the order of PNC.
Tangible Net Worth shall mean, as of any given date (a) the stockholders' equity
of the Borrower, and their Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, plus (c) all amounts appearing on
the liabilities side of any balance sheet for liabilities which would be
classified as intangible liabilities under Generally Accepted Accounting
Principles, minus (d) the following (to the extent reflected in determining
stockholders' equity of the Borrower and their Subsidiaries): (i) the amount of
any write-up in the book value of any assets contained in any such balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of
assets acquired, and (ii) all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
Generally Accepted Accounting Principles, all determined on a consolidated
basis.
Taxes shall mean any tax, levy, impost, duty, charge or fee imposed by any
Governmental Authority.
Total Asset Value shall mean the sum of (without duplication) (a) the aggregate
Value of all of Borrower's operating real estate assets, plus (b) the amount of
any cash and cash equivalents, excluding tenant security and other restricted
deposits of the Borrower, plus (c) investments in Unconsolidated Affiliates that
are engaged primarily in the business of investment in and operation of
Industrial Buildings, valued at an amount equal to the Value of each
Unconsolidated Affiliate's operating real estate assets multiplied by the Equity
Percentage

-21-





--------------------------------------------------------------------------------




for that Unconsolidated Affiliate, plus (d) investments in readily marketable
securities of another Person, not an Affiliate of any Obligor, traded on a
national trading exchange, that is a real estate investment trust under Section
856(c)(1) of the Code, or that is a real estate operating company, plus (e)
investments in real estate assets that are being constructed or developed to be
Industrial Buildings, but are not yet in operation, plus (f) investments in
loans, advances, and extensions of credit to Persons (who are not Affiliates of
any Obligor) secured by valid and enforceable first and second priority liens on
real estate that are paid current and under which no default has occurred, plus
(g) land not in development. Except as otherwise provided herein, Total Asset
Value shall be calculated on a consolidated basis in accordance with Generally
Accepted Accounting Principles.
Total Commitment shall mean the aggregate commitment of all of the Lenders to
lend funds under this Agreement, which shall initially be the sum of Two Hundred
Twenty-Five Million Dollars ($225,000,000), being the sum of the Lender
Commitments, as the same may be increased pursuant to Section 2.7.
Total Liabilities shall mean and include, without duplication, the sum of
(a) Indebtedness and (b) all other items which in accordance with Generally
Accepted Accounting Principles would be included on the liability side of a
balance sheet on the date as of which Total Liabilities is to be determined
(excluding capital stock, surplus, acquired unfavorable leases (as defined in
Financial Accounting Standards Board Accounting Standards Codification Topic
805) surplus reserves and deferred credits), and including (without duplication)
the Equity Percentage of Total Liabilities of the Borrower's Unconsolidated
Affiliates.
Total Liabilities to Total Asset Value Ratio shall mean the ratio (expressed as
a percentage) of Total Liabilities to Total Asset Value, with Total Asset Value
based on the immediately preceding calendar quarter.
Unconsolidated Affiliate shall mean, in respect of any Person, any other Person
(other than a Person whose stock is traded on a national trading exchange) in
whom such Person holds a voting equity or ownership interest and whose financial
results would not be consolidated under Generally Accepted Accounting Principles
with the financial results of such Person on the consolidated financial
statements of such Person.
Unencumbered Interest Coverage Ratio shall mean the ratio of (a) the sum of the
Net Operating Income for each Property for the immediately preceding four (4)
calendar quarters, that is not subject to any Lien as of the last day of the
preceding calendar quarter to (b) the Unsecured Interest Expense for the period
used to calculate Net Operating Income. With regard to any such Property that
has not been owned by Borrower for the immediately preceding four (4) calendar
quarters, or that has achieved the Stabilization Date during such period, the
Net Operating Income from such Property shall be annualized based upon the
period of Borrower's ownership, or the period following the Stabilization Date,
as applicable.



-22-





--------------------------------------------------------------------------------




Unhedged Variable Rate Debt to Total Asset Value Ratio shall mean the ratio
(expressed as a percentage) of (a) Indebtedness of the Borrower with the
non‑default interest rate at other than a fixed rate of interest for the term of
the Indebtedness, that is not subject to an interest rate protection agreement
in form and substance satisfactory to the Agent, to (b) Total Asset Value.
Unit Capital Expenditure shall mean, on an annual basis, an amount equal to (a)
for use in the Fixed Charged Coverage Ratio, the sum of (i) the aggregate number
of gross square feet contained in each completed, operating office building
owned by Borrower or its Subsidiary as of the last day of the applicable
reporting period (or calendar quarter), multiplied by $0.75, plus (ii) the
aggregate number of gross square feet contained in each completed, operating
Industrial Building owned by Borrower or its Subsidiary as of the last day of
the applicable reporting period (or calendar quarter), multiplied by $0.10; and
(b) for use in defining Value, the sum of (i) the aggregate number of gross
square feet contained in each completed, operating office building owned by
Borrower or its Subsidiary as of the last day of the applicable reporting period
(or calendar quarter), multiplied by $0.75, plus (ii) the aggregate number of
gross square feet contained in each completed, operating Industrial Building
owned by Borrower or its Subsidiary as of the last day of the applicable
reporting period (or calendar quarter), multiplied by $0.10.
Unsecured Debt shall mean all Indebtedness other than Secured Debt.
Unsecured Interest Expense shall mean the Borrower's Interest Expense on all of
the Borrower's Unsecured Debt.
USA PATRIOT Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
Value shall mean the sum of (a) for Property that has reached the Stabilization
Date and that Borrower or its Subsidiary has owned for the full preceding six
(6) calendar months, the result of dividing (i) the aggregate Net Operating
Income of the subject Property based on the immediately preceding six (6)
calendar months and multiplied by two (2), less the aggregate Unit Capital
Expenditure for such Property, by (ii) seven and one-quarter percent (7.25%);
plus (b) for Property that has been constructed but that has not reached the
Stabilization Date or that has not been owned by Borrower or its Subsidiary for
the full preceding six (6) calendar months, the aggregate Net Book Basis of the
subject Property.
Withholding Certificate shall have the meaning ascribed thereto in Section
3.9(e).
In addition to the above defined terms, the following terms shall have the
respective meanings ascribed to them in the Uniform Commercial Code as enacted
and in force in the Commonwealth of Pennsylvania on the date hereof:
accessions, continuation statement, fixtures, general intangibles, proceeds,
security interest and security agreement.



-23-





--------------------------------------------------------------------------------




2.    The Loans.
2.1    Advances. (a) Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make Loans (other than Swing Loans and Competitive
Bid Loans) prior to the Maturity Date to the Borrower not to exceed an amount at
any one time outstanding equal to such Lender's Lender Commitment, provided that
at no time shall any Lender's Revolving Credit Exposure exceed its Lender
Commitment. At no time shall the sum of the aggregate Revolving Credit Exposures
plus any outstanding Swing Loans and Competitive Bid Loans exceed the Total
Commitment. Each such request for a Loan by Borrower shall be deemed a request
for a Loan from each Lender equal to such Lender's Percentage of the aggregate
amount so requested, and such aggregate amount shall be in an amount at least
equal to $1,000,000.00 and equal to a multiple of $250,000.00, or the difference
between the Total Commitment and the sum of the outstanding Swing Loans plus the
outstanding Competitive Bid Loans plus the aggregate Revolving Credit Exposures,
whichever is less. Each repayment of the Loans (other than a repayment of a
Competitive Bid Loan) shall be deemed a repayment of each Lender's Loan equal to
such Lender's Percentage of the amount so repaid. The obligations of the Lenders
hereunder are several and not joint, and the preceding two sentences will give
rise to certain inappropriate results if special provisions are not made to
accommodate the failure of a Lender to fund a Loan as and when required by this
Agreement; therefore, notwithstanding anything herein to the contrary, (A) no
Lender shall be required to make Loans at any one time outstanding in excess of
such Lender's Percentage of the Total Commitment and (B) if a Lender becomes a
Defaulting Lender and Borrower subsequently makes a repayment on the Loans, such
repayment shall be divided among the non‑defaulting Lenders ratably in
accordance with their respective Percentages until each Lender has its
Percentage of all of the outstanding Loans, and the balance of such repayment
shall be divided among all of the Lenders in accordance with their respective
Percentages. The Loans (other than the Swing Loans and the Competitive Bid
Loans) shall be evidenced by the Revolving Notes substantially in the form of
Exhibit C attached hereto.
(b)    The Borrower shall give the Agent notice of each borrowing to be made
hereunder as provided in Section 3.1 hereof, and the Agent shall deliver same to
each Lender promptly thereafter. Not later than 12:00 noon, Pittsburgh,
Pennsylvania time, on the date specified for each such borrowing hereunder of a
Loan other than a Swing Loan or a Competitive Bid Loan, each Lender shall make
available the amount of the Loan, if any, to be made by it on such date to the
Agent at the Agent's principal office in Pittsburgh, Pennsylvania, in
immediately available funds, for the account of the Borrower. Such amounts
received by the Agent will be held in Agent's general ledger account. The
amounts so received by the Agent shall, subject to the terms and conditions of
this Agreement, be made available to the Borrower by wiring or otherwise
transferring, in immediately available funds not later than 2:00 P.M.,
Pittsburgh, Pennsylvania time, such amount to an account designated by the
Borrower and maintained with PNC in Pittsburgh, Pennsylvania or any other
account or accounts which the Borrower may from time to time designate to the
Agent by a written notice as the account or accounts to which borrowings
hereunder are to be wired or otherwise transferred. PNC shall make available the
amount of each Swing Loan by depositing the same in immediately available funds
in the foregoing account by 3:00 p.m., Pittsburgh, Pennsylvania time, on the
date of the borrowing.

-24-





--------------------------------------------------------------------------------




(c)    Subject to the terms and conditions hereof, if necessary to meet the
Borrower's funding deadlines, PNC agrees to make Swing Loans to the Borrower at
any time on or prior to the Maturity Date, not to exceed an amount at any one
time outstanding equal to the lesser of (i) $25,000,000.00, or (ii) the
difference between the Total Commitment and the sum of the aggregate Revolving
Credit Exposures, and the aggregate Competitive Bid Loans. Except as otherwise
provided herein, Swing Loans shall constitute Loans for all purposes hereunder.
Notwithstanding the foregoing, the aggregate amount of all Loans (including,
without limitation, all Swing Loans and all Competitive Bid Loans) shall not at
any time exceed the difference between the Total Commitment and the LC Exposure.
Each request for a Swing Loan shall be in an amount at least equal to
$1,000,000.00 and equal to a multiple of $100,000.00. If necessary to meet the
Borrower's funding deadlines, the Agent may treat any Request for Loan as a
request for a Swing Loan from PNC and PNC may fund it as a Swing Loan. Within
two (2) Business Days after each Swing Loan is funded, PNC shall request that
each Lender, and each Lender shall, on the third (3rd) Business Day after such
request is made, purchase a portion of any one or more Swing Loans in an amount
equal to that Lender's Percentage of such Swing Loans by funding under such
Lender's Revolving Note, such purchase to be made in accordance with the terms
of Section 2.1(b) just as if the Lender were funding directly to the Borrower
under its Revolving Note (such that all Lenders other than PNC shall fund only
under their respective Revolving Note and not under the Swing Loan Note). Unless
the Agent knew when PNC funded a Swing Loan that the Borrower had not satisfied
the conditions in this Agreement to obtain a Loan, each Lender's obligation to
purchase an interest in the Swing Loans shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (i)
any set-off, counterclaim, recoupment, defense or other right which such Lender
or any other Person may have against PNC or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or Event of Default
or the termination of any Lender Commitment; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or any of its Subsidiaries;
(iv) any breach of this Agreement or any other Credit Documents by the Borrower,
any of its Subsidiaries, the Agent or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Any portion of a Swing Loan not so purchased and converted may be
treated by PNC as a Loan which was not funded by the non-purchasing Lenders as
contemplated in Section 2.1(a), and as a funding by PNC under the Total
Commitment in excess of PNC's Percentage. Each Swing Loan, once so sold, shall
cease to be a Swing Loan for the purposes of this Agreement, but shall be a Loan
made under the Total Commitment and each Lender's Lender Commitment. If for any
reason any Lender fails or is otherwise unable to make payment to the Agent of
any amount due under this Section 2.1(c), such Lender shall be deemed, at the
option of the Agent, to have unconditionally and irrevocably purchased from PNC,
without recourse or warranty, an undivided interest and participation in the
applicable Swing Loan in the amount of such payment not made by such Lender and
such interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. The Swing Loans shall be evidenced by the Swing Loan Note
substantially in the form of Exhibit C-1 attached hereto.



-25-





--------------------------------------------------------------------------------




2.2    Payments. (a) Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
hereunder, under the Notes and under the other Credit Documents shall be made in
immediately available funds to the Agent, for the account of the Lenders, at its
principal office in Pittsburgh, Pennsylvania (or in the case of a successor
Agent, at the principal office of such successor Agent in the United States),
not later than 12:00 noon Pittsburgh, Pennsylvania time on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day)
which date, if not earlier, shall be the Maturity Date.
(b)    The Borrower may, at the time of making each payment hereunder, under any
Note or under any other Credit Document, specify to the Agent the Loans or other
amounts payable by the Borrower hereunder or thereunder to which such payment is
to be applied, which must be pro rata on the basis of each Lender's Percentage
(and in the event that it fails so to specify, such payment shall be applied to
the Loans (first to Swing Loans) or, if no Loans are outstanding, to other
amounts then due and payable, provided that if no Loans or other amounts are
then due and payable, the Agent may apply such payment to the Obligations in
such order as it may elect in its sole discretion, subject to the other terms
and conditions of this Agreement, including without limitation Section 2.3
hereof). If any Event of Default shall have occurred and be continuing, all
payments received under the Credit Documents by the Agent shall be applied in
accordance with Section 7.3. Each payment received by the Agent hereunder, under
any Note or under any other Credit Document for the account of a Lender shall be
paid promptly to such Lender, in immediately available funds. If the Agent
receives a payment for the account of a Lender prior to 12:00 noon Pittsburgh,
Pennsylvania time, such payment must be delivered to the Lender on that same day
and if it is not so delivered due to the fault of the Agent, the Agent shall pay
to the Lender entitled to the payment interest at the Federal Funds Effective
Rate on the amount of the payment from the date the Agent receives the payment
to the date the Lender received the payment. The Agent may apply payments
received from the Borrower to pay any unpaid principal and interest on the Swing
Loans before making payment to each Lender of the amounts due under the Notes
other than the Swing Loan Note. Loans, including, without limitation, any
Competitive Bid Loans, may be prepaid only if the accompanying Funding Loss, if
any, is also paid.
(c)    If the due date of any payment hereunder or under any Note falls on a day
which is not a Business Day, the due date for such payments shall be extended to
the next succeeding Business Day, and interest shall be payable for any
principal so extended for the period of such extension; provided, however, that
with respect to LIBOR Borrowings if such extension would cause the Business Day
of payment to fall in another calendar month, the payment shall be due on the
Business Day next preceding the due date of the payment.
(d)    The Borrower shall give the Agent written notice by at least 11 A.M.,
Pittsburgh, Pennsylvania time on the prior Business Day of the Borrower's intent
to make any payment of principal or interest under the Credit Documents not
scheduled to be paid under the Credit Documents. Any such notification of
payment shall be irrevocable after it is made by the Borrower. Upon receipt by
the Agent of such notification of payment, it shall deliver same to the other
Lenders.

-26-





--------------------------------------------------------------------------------




2.3    Pro Rata Treatment. Except to the extent otherwise provided herein: (a)
each borrowing from the Lenders under Section 2.1(a) hereof shall be made
ratably from the Lenders on the basis of their respective Percentages; (b) each
payment of the Facility Fee, the Letter of Credit Fee and the Extension Fee,
shall be made for the account of the Lenders, and shall be applied, pro rata,
according to the Lenders' respective Lender Commitments; and (c) each payment by
the Borrower of principal or interest on the Loans other than the Swing Loans
and the Competitive Bid Loans, of any other sums advanced by the Lenders
pursuant to the Credit Documents, and of any other amount owed to the Lenders,
other than the Fronting Fee and other standard administrative fees payable to
the Issuing Bank pursuant to Section 2.6(b), other fees payable pursuant to
Section 2.6(d) and (e), payments of Swing Loans and Competitive Bid Loans, or
any other sums designated by this Agreement as being owed to a particular
Lender, shall be made to the Agent for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans (other than
Swing Loans and Competitive Bid Loans) held by the Lenders. Payments with
respect to Swing Loans shall be for PNC's own account. Payments with respect to
a Competitive Bid Loan shall be for the account of the applicable Lender.
2.4    Non‑Receipt of Funds by the Agent‑. Unless the Agent shall have been
notified by a Lender or the Borrower (the "Payor") prior to the date on which
such Lender is to make payment to the Agent of the proceeds of a Loan (or
purchase of a portion of a Swing Loan) to be made by it hereunder or the
Borrower is to make a payment to the Agent for the account of one or more of the
Lenders, as the case may be (such payment being herein called the "Required
Payment"), which notice shall be effective upon receipt, that the Payor does not
intend to make the Required Payment to the Agent, the Agent may assume that the
Required Payment has been made and may, in reliance upon such assumption (but
shall not be required to), make the amount thereof available to the intended
recipient on such date and, if the Payor has not in fact made the Required
Payment to the Agent, the recipient of such payment shall, on demand, pay to the
Agent the amount made available by the Agent together with interest thereon in
respect of the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (a) the Past Due Rate for such period if the recipient returning a
Required Payment is the Borrower, or (b) the Federal Funds Effective Rate for
such period if the recipient returning a Required Payment is the Agent or a
Lender.
2.5    Sharing of Payments, Etc. The Borrower agrees that, in addition to (and
without limitation of) any right of set‑off, bankers' lien or counterclaim a
Lender may otherwise have, each Lender shall be entitled, at its option, to
offset balances held by it for the account of the Borrower at any of its
offices, against any principal of or interest on any of such Lender's Loans to
the Borrower hereunder, or other Obligations of the Borrower hereunder, which is
not paid (regardless of whether such balances are then due to the Borrower), in
which case it shall promptly notify the Borrower and the Agent thereof, provided
that such Lender's failure to give such notice shall not affect the validity
thereof. If a Lender shall obtain payment of any principal of or interest on any
Loan made by it under this Agreement (other than Swing Loans made by PNC and
Competitive Bid Loans) or other Obligation then due to such Lender hereunder,
through the exercise of any right of set‑off, banker's lien, counterclaim or
similar right, or

-27-





--------------------------------------------------------------------------------




otherwise, it shall promptly purchase from the other Lenders portions of the
Loans made or other Obligations held (other than Swing Loans made by PNC and
Competitive Bid Loans) by the other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Lenders shall share the benefit of such payment (net of any expenses which may
be incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with the unpaid principal and interest on the Obligations then due to
each of them. To such end all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.
2.6    Fees. (a) The Borrower shall pay to the Agent for the account of each
Lender a facility fee (the "Facility Fee") equal to the Lender Commitment of
such Lender multiplied by the rate per annum determined in accordance with the
Level and the Table utilized in determining the Applicable Margin as set forth
on Schedule I attached hereto. Such Facility Fee shall be payable in arrears on
or before the tenth (10th) day of each April, July, October and January, and,
with respect to the Facility Fee due to a Lender whose Lender Commitment has
terminated only, on the termination of any Lender Commitment. The Facility Fee
shall not be refundable. Any portion of the Facility Fee which is not paid by
the Borrower when due shall bear interest at the Past Due Rate from the date due
until the date paid by the Borrower. The Facility Fee shall be calculated on the
actual number of days elapsed in a year consisting of 365 or 366 days, as
applicable. Any change in the Facility Fee determined pursuant to the Total
Liabilities to Total Asset Value Ratio shall be effective on the first day of
the calendar quarter following the last calendar quarter covered by the
applicable Officer's Certificate and any change in the Facility Fee determined
pursuant to the Credit Ratings of EastGroup Properties, Inc. shall be effective
on the date of the applicable rating change.
(b)    The Borrower agrees to pay (i) to the Agent for the account of each
Lender a participation fee (the "Letter of Credit Fee") with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Margin
provided for LIBOR Borrowings on the average daily amount of such Lender's LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender's Lender Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (the "Fronting Fee"), in the amount of
0.125% of the face amount of each Letter of Credit, as well as the Issuing
Bank's standard administrative fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Letter of Credit Fees and Fronting Fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the date on which the Total Commitment terminates
and any such fees accruing after the date on which the Total Commitment
terminates shall be payable on demand. Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand. All Letter of

-28-





--------------------------------------------------------------------------------




Credit Fees and Fronting Fees shall be computed on the basis of a year of 365 or
366 days, as applicable, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(c)    If the Maturity Date is extended pursuant to Section 2.9 of this
Agreement, an extension fee ("Extension Fee") shall be due and payable to the
Agent as provided in Section 2.9(a) for the ratable benefit of each Lender,
equal to 0.20% of each Lender's Lender Commitment at the time of the delivery of
the Extension Request.
(d)    The Borrower shall pay to the Agent for the account of the Lenders
certain fees pursuant to the Fee Letter. The Agent shall pay to the Lenders
shares of such fees in accordance with their separate agreements.
(e)    The Borrower shall also pay to the Agent, for the Agent's own account, an
Agent's fee pursuant to the Fee Letter.
2.7    Commitment Increase. So long as the Borrower is not then in Default, the
Borrower may on one (1) occasion prior to the date three (3) years after the
date of this Agreement, request that the Total Commitment be increased, so long
as the Total Commitment does not exceed $325,000,000 (the "Maximum Commitment")
and the request shall be in the minimum amount of $25,000,000. If the Borrower
requests that the Total Commitment be increased, the Agent and the Borrower will
cooperate with each other to obtain increased or additional commitments up to
the Maximum Commitment, and to do so may obtain additional lenders subject to
their mutual approval, such approval not to be unreasonably withheld or delayed,
and without the necessity of approval from any of the Lenders, as long as such
additional lenders constitute Eligible Institutions. No Lender shall have any
obligation to increase its Lender Commitment pursuant to a request by the
Borrower to increase the Total Commitment. The Borrower and each other Obligor
shall execute an amendment to this Agreement, additional Notes and other
documents as the Agent may reasonably require to evidence the increase of the
Total Commitment, and the admission of additional Eligible Institutions as
Lenders, if necessary.
2.8    Letters of Credit. (a) Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of standby letters of credit
(each, a "Letter of Credit"), for its own account (or for the account of any
Subsidiary, and in such event the Borrower shall be obligated under this
Agreement and under such Letter of Credit as if the Borrower were the named
account party and such Letter of Credit shall create LC Exposure), in a form
reasonably acceptable to the Agent and the Issuing Bank, at any time and from
time to time prior to the Maturity Date (subject to Section 2.8(c)). In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Each Letter of Credit shall be
subject either to the Uniform Customs and Practices for Documentary Credits, as
most recently published by the International Chamber of Commerce (the "ICC") at
the time of issuance ("UCP") or the rules of International Standby Practices
(ICC Publication 590) ("ISP98"), as determined by the Issuing Bank, and to the
extent

-29-





--------------------------------------------------------------------------------




not inconsistent therewith, the Legal Requirements of the Commonwealth of
Pennsylvania without regard to its conflict of laws and principles.
(b)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Agent (reasonably, but in no event less than five (5) Business Days, in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank's standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed ten percent (10%) of the Total Commitment, (ii) the total Revolving
Credit Exposures plus the sum of the outstanding Swing Loans and the outstanding
Competitive Bid Loans shall not exceed the Total Commitment, and (iii) no more
than fifteen (15) Letters of Credit shall be issued and outstanding at any one
time. Upon request, copies of all Letters of Credit, and amendments, extensions,
increases, decreases and cancellations related thereto, must be delivered to the
Agent and the other Lenders by the Issuing Bank.
(c)    Each Letter of Credit shall expire no later than the earlier of (i) the
close of business on the date which is twelve (12) months following the date of
issuance of such Letter of Credit, provided that a Letter of Credit may allow
for one or more automatic extensions of the expiration date thereof of up to one
(1) year in the absence of notice of non-renewal from the Issuing Bank, or (ii)
the close of business on the date that is fourteen (14) days prior to the
Maturity Date, except that, in any such case, a Letter of Credit may extend
beyond such dates to the extent that Borrower shall have deposited in the Letter
of Credit Collateral Account, at the time of issuance of such Letter of Credit,
cash in an amount equal to or in excess of the amount of such Letter of Credit,
which amount may not be withdrawn or reduced as long as such Letter of Credit
shall remain outstanding or a Default or an Event of Default shall be continuing
hereunder.
(d)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender's Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of the Issuing Bank,
such Lender's Percentage of each LC

-30-





--------------------------------------------------------------------------------




Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit and to fund its Lender's
Percentage of each LC Disbursement made by the Issuing Bank is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, any amendment, renewal or extension of any Letter
of Credit, the occurrence and continuance of a Default, the reduction or
termination of the Total Commitment or the commencement of a proceeding under
any applicable bankruptcy or insolvency law with respect to Borrower, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)    If the Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit, the Borrower shall reimburse such LC Disbursement by paying to the
Agent an amount equal to such LC Disbursement not later than 12:00 noon,
Pittsburgh, Pennsylvania time, on the Business Day that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Pittsburgh, Pennsylvania time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Pittsburgh, Pennsylvania time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.1 that such payment be financed with a Base
Rate Borrowing in an equivalent amount and, to the extent so financed, the
Borrower's obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Borrowing. If the Borrower fails to make such payment
when due, the Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender's
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Agent its Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.2 with respect to Loans made by such
Lender (and Section 2.2 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Agent of any payment from the Borrower pursuant to this paragraph, the
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of Base Rate Borrowings as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)    The Borrower's obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section 2.8 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any

-31-





--------------------------------------------------------------------------------




respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.8, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower's obligations hereunder. Neither the Agent, the
Lenders nor the Issuing Bank, nor any of their Affiliates, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank, the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    The Issuing Bank shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit. The Issuing Bank shall promptly notify the Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(h)    If the Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Base Rate Borrowings; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then the LC Disbursement shall bear interest, for each day from
and including the date such LC Disbursement was due to, but excluding, the date
that the Borrower reimburses such LC Disbursement at the Past Due Rate. Interest
accrued pursuant to this paragraph shall be

-32-





--------------------------------------------------------------------------------




for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e) of this Section 2.8
to reimburse the Issuing Bank shall be for the account of such Lender to the
extent of such payment.
(i)    The Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Agent, the replaced Issuing Bank and the successor Issuing
Bank. The Agent shall notify the Lenders of any such replacement of the Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid Fronting Fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.6. From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term "Issuing
Bank" shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
2.9    Extension. (a) Subject to the satisfaction of the conditions listed in
Section 2.9(b), the Borrower shall have a single option to extend the initial
Maturity Date for an additional one (1) year period by executing and delivering
to the Agent at least sixty (60) days but no more than one hundred eighty (180)
days prior to the initial Maturity Date, a written request in the form of
Exhibit E (an "Extension Request"), with the joinder in the Extension Request of
each Guarantor. The Agent shall forward to each Lender a copy of the Extension
Request delivered to the Agent promptly after receipt thereof. Upon satisfaction
of the conditions listed in Section 2.9(b), the Maturity Date shall be extended
to the date one (1) year following the initial Maturity Date.
(b)    The extension of the Maturity Date under Section 2.9(a), of this
Agreement shall be conditioned upon, among other things, the following terms and
conditions (which conditions shall be in addition to those required by Section
2.6, Section 3, and Section 2.9(a), as applicable, of this Agreement):
(i)    Execution by the Borrower of a renewal and extension agreement for each
Note in Proper Form;
(ii)    No Default or Event of Default must be in existence on the date of the
Extension Request or on the original Maturity Date;
(iii)    Payment of the Extension Fee as set forth in Section 2.6(c);
(iv)    Delivery of an updated Officer's Certificate with the Extension Request
based upon the financial data for the most recent calendar quarter for which an
Officer's Certificate has been delivered by Borrower to Agent, but reflecting
any changes in Indebtedness since the date of such Officer's Certificate; and

-33-





--------------------------------------------------------------------------------




(v)    Such other documents, instruments and other items as Agent or any Lender
shall reasonably require to document the extension.
2.10    Competitive Bid Loans Subfacility..
(a)    Competitive Bid Loans. Subject to the terms and conditions set forth
herein, and subject to the condition that one of the Investment Grade Ratings
shall have been obtained and shall be maintained by the Borrower, the Borrower
may, from time to time, request in Dollars and each Lender may, in its sole
discretion, agree to make Competitive Bid Loans to the Borrower; provided,
however, that (i) the sum of the aggregate amount of Loans outstanding plus the
aggregate amount of LC Exposure shall not exceed the Total Commitment; (ii) the
aggregate amount of Competitive Bid Loans outstanding shall not exceed fifty
percent (50%) of the Total Commitment and (iii) if a Lender does make a
Competitive Bid Loan it shall not reduce such Lender's obligation to fund its
Percentage of any other Loan.
(b)    Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request, together with the Competitive Bid Fee, to
the Agent not later than 9:00 a.m., Pittsburgh, Pennsylvania, time, four (4)
Business Days prior to the requested borrowing of Competitive Bid Loan. A
Competitive Bid Request must be substantially in the form of Exhibit G and shall
specify (A) the date of the requested Competitive Bid Loan (which shall be a
Business Day), (B) the amount of the requested Competitive Bid Loan (which shall
be not less than $5,000,000 and integral multiples of $100,000 in excess
thereof), (C) the applicable Interest Period or Interest Periods requested and
(D) a certification that the Borrower has complied in all respects with the
provisions of Section 3.1 applicable thereto. The Borrower may not request a
Competitive Bid more frequently than three (3) times per calendar quarter, and
each Competitive Bid Request shall be limited to one Interest Period.
(c)    Competitive Bid Procedure. The Agent shall notify the Lenders of its
receipt of a Competitive Bid Request by 12:00 noon, Pittsburgh, Pennsylvania,
time, on the date of receipt of the applicable Competitive Bid Request and the
contents thereof and invite the Lenders to submit Competitive Bids in response
thereto pursuant to the form of the Invitation for Competitive Bid Quotes
attached hereto in the form of Exhibit H. Each Lender may, in its sole
discretion, make up to two (2) Competitive Bids to the Borrower in response to a
Competitive Bid Request. Each Competitive Bid must be in the form of the
Competitive Bid Quote attached hereto in the form of Exhibit I and must be
received by the Agent not earlier than 9:00 a.m., Pittsburgh, Pennsylvania,
time, and not later than 9:30 a.m., Pittsburgh, Pennsylvania, time, three (3)
Business Days prior to the proposed date of the requested Competitive Bid Loan;
provided, however, that should the Agent, in its capacity as a Lender, desire to
submit a Competitive Bid, it shall notify the Borrower of its Competitive Bid
and the terms thereof not later than 8:30 a.m., Pittsburgh, Pennsylvania, time,
on the day specified for submitting Competitive Bids. A Lender may offer to make
all or part of the requested Competitive Bid Loan and may submit up to two (2)
Competitive Bids in response to a Competitive Bid Request. Any Competitive Bid
must specify (A) the particular Competitive Bid Request as to which the
Competitive Bid is submitted and the proposed date of such Competitive Bid Loan,
(B) the principal amount (which shall be not less than $5,000,000 and integral
multiples of $100,000 in excess thereof or greater than the amount

-34-





--------------------------------------------------------------------------------




of Competitive Bid Loan requested) of the requested Competitive Bid Loan as to
which the Lender is willing to make, (C) the LIBOR Bid Margin offered and the
Interest Period applicable thereto. Subject to Sections 3.1 and 3.5, a
Competitive Bid submitted by a Lender in accordance with the provisions hereof
shall be irrevocable. Any Competitive Bid shall be disregarded if it (1) is
received after the applicable time specified above, (2) is not substantially in
the form of a Competitive Bid as specified herein, (3) contains qualifying,
conditional or similar language, (4) proposes terms other than or in addition to
those set forth in the applicable Competitive Bid Request, or (5) is otherwise
not responsive to such Competitive Bid Request. Any Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time
requested for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Agent may, but shall not be required to,
notify any Lender of any manifest error it detects in such Lender's Competitive
Bid.
(d)    Notice to Borrower of Competitive Bids. Not later than 10:00 a.m.
Pittsburgh, Pennsylvania, time, three (3) Business Days prior to the requested
date of any Competitive Bid Loans, the Agent shall provide the Borrower a copy
of all the bids made by the Lenders pursuant to Section 2.10(c).
(e)    Acceptance of Competitive Bids. The Borrower may, in its sole discretion,
subject only to the provisions of this clause (e), accept or refuse any
Competitive Bid offered to it. To accept a Competitive Bid, the Borrower shall
give oral notification of its acceptance of any or all such Competitive Bids
(which shall be promptly confirmed in writing) to the Agent by 10:30 a.m.,
Pittsburgh, Pennsylvania, time, three (3) Business Days prior to the date of the
proposed Competitive Bid Loan; provided, however, (A) the failure by the
Borrower to give timely notice of its acceptance of a Competitive Bid shall be
deemed to be a refusal thereof, (B) to the extent Competitive Bids are for
comparable Interest Periods, the Borrower may accept Competitive Bids only in
ascending order of rates, (C) the aggregate amount of Competitive Bids accepted
by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request, (D) if the Borrower shall accept a bid or bids made at
a particular Competitive Bid Rate, but the amount of such bid or bids shall
cause the total amount of bids to be accepted by the Borrower to be in excess of
the amount specified in the Competitive Bid Request, then the Borrower shall
accept a portion of such bid or bids in an amount equal to the amount specified
in the Competitive Bid Request less the amount of all other Competitive Bids
accepted with respect to such Competitive Bid Request, which acceptance in the
case of multiple bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such bid at such Competitive Bid Rate and
(E) no bid shall be accepted for a Competitive Bid Loan unless such Competitive
Bid Loan is in a minimum principal amount of $5,000,000 and integral multiples
of $100,000 in excess thereof, except that where a portion of a Competitive Bid
is accepted in accordance with the provisions of clause (D) of this clause (e),
then in a minimum principal amount of $500,000 and integral multiples of
$100,000 (but not in any event less than the minimum amount specified in the
Competitive Bid), and in calculating the pro rata allocation of acceptances of
portions of multiple bids at a particular Competitive Bid Rate pursuant to
clause (D) of this clause (e), the amounts shall be rounded to integral
multiples of $100,000 in a manner which shall be in the discretion of the Agent.
A notice of acceptance of a Competitive

-35-





--------------------------------------------------------------------------------




Bid given by the Borrower in accordance with the provisions hereof shall be
irrevocable. The Agent shall promptly notify each bidding Lender whether or not
its Competitive Bid has been accepted (and if so, in what amount and at what
rate), and each successful bidder will thereupon become bound, subject to the
other applicable conditions hereof, to make the Competitive Bid Loan in respect
of which its bid has been accepted.
(f)    Funding of Competitive Bid Loans. Each Lender which is to make a
Competitive Bid Loan shall make its Competitive Bid Loan available to the Agent
by not later than 12:00 noon, Pittsburgh, Pennsylvania, time on the date
specified in the Competitive Bid Request by deposit of immediately available
funds at the Agent's principal office in Pittsburgh, Pennsylvania, or at such
other address as the Agent may designate in writing. Such amounts received by
Agent will be held in Agent's general ledger account. The amounts so received by
the Agent shall, subject to the terms and conditions of this Agreement, be made
available to the Borrower on the same day by wiring or otherwise transferring
immediately available funds not later than 2:00 p.m., Pittsburgh, Pennsylvania,
time, such amount to an account designated by Borrower and maintained with PNC
in Pittsburgh, Pennsylvania, or any other account or accounts which the Borrower
may from time to time designate to the Agent by a written notice as the account
or accounts to which borrowings hereunder are to be wired or otherwise
transferred.
(g)    Maturity of Competitive Bid Loans. Each Competitive Bid Loan shall mature
and be due and payable in full on the last day of the Interest Period applicable
thereto and, in any case, no later than the Maturity Date.
(h)    Competitive Bid Loan Notes. The Competitive Bid Loans made by a Lender
shall be evidenced by a duly executed promissory note in the form of Exhibit F.
3.    Conditions.
3.1    All Loans. The obligation of any Lender to make any Loan, or to issue,
renew or extend any Letter of Credit, is subject to the accuracy of all
representations and warranties of the Borrower on the date of such Loan, or the
issuance, renewal or extension of such Letter of Credit, to the performance by
the Borrower of its obligations under the Credit Documents and to the
satisfaction of the following further conditions: (a) the Agent shall have
received the following, all of which shall be duly executed and in Proper Form:
(1) a Request for Loan (i) by 11:00 a.m., Pittsburgh, Pennsylvania time, one (1)
Business Day before the date (which shall also be a Business Day) of the
proposed Loan which is to be a Base Rate Borrowing (other than Swing Loans and
Base Rate Borrowings to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.8(e) hereof), (ii) by 12:00 noon, Pittsburgh,
Pennsylvania, time, on the same Business Day of any proposed Swing Loan or Base
Rate Borrowings to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.8(e) hereof, or (iii) by the Rate Designation Date of
the proposed Loan which is to be a LIBOR Borrowing; and (2) such other documents
as the Agent may reasonably require to satisfy itself or the request of any
Lender; (b) no Default or Event of Default shall have occurred and be
continuing, nor would occur after the making of any Loan or the issuance or
extension of any Letter of Credit; (c) the making of the Loan or the issuance,
renewal, or extension of such Letter of Credit, shall not be

-36-





--------------------------------------------------------------------------------




prohibited by any Legal Requirement; (d) the Borrower shall have paid all legal
fees and expenses of the type described in Section 5.10 hereof through the date
of such Loan; and (e) in the case of a Loan other than a Swing Loan, all Swing
Loans then outstanding shall have been paid or shall be paid with the proceeds
of such Loan.
3.2    First Loan. In addition to the matters described in Section 3.1 hereof,
the obligation of the Lenders to make the first Loan under this Agreement is
subject to the receipt by the Lenders of each of the following, in Proper Form:
(a) this Agreement, executed by the Borrower and the Lenders, (b) the Notes,
executed by the Borrower; (c) a certificate executed by the Secretary or
Assistant Secretary of each Obligor dated as of the date hereof as to the
resolutions of such Person authorizing the execution of the Credit Documents and
as to the incumbency of the officers of such Person; (d) a certificate from the
Secretary of State or other appropriate public official of the state of
organization of each Obligor as to the continued existence and good standing of
such Obligor; (e) a certificate from the appropriate public official of every
state where the location of the Obligor's Property requires it to be qualified
to do business as to the due qualification and good standing of such Obligor;
(f) a legal opinion from independent counsel for the Obligors as to the matters
set forth on Exhibit D acceptable to the Lenders; (g) an Officer's Certificate
in the form of Exhibit A; and (h) the termination of the Existing Credit
Agreement; and to the further condition that, at the time of the initial Loan,
all legal matters incident to the transactions herein contemplated shall be
satisfactory to Buchanan, Ingersoll & Rooney PC, counsel for the Agent.
3.3    Options Available. The outstanding principal balance of the Notes shall
bear interest at the Adjusted Base Rate (the "Base Rate Option"); provided, that
(a) all past due amounts, both principal and accrued interest, shall bear
interest at the Past Due Rate, (b) the outstanding balance of the Swing Loan
Note shall bear interest at the Adjusted Base Rate, (c) subject to the
provisions hereof, Borrower shall have the option of having all or any portion
of the principal balance of the Revolving Notes, other than the Swing Loan Note,
from time to time outstanding bear interest at Adjusted LIBOR (the "LIBOR
Option"), and (d) each Competitive Bid Loan shall bear interest at the
Competitive Bid Rate applicable to such Competitive Bid Loan. The records of the
Lenders with respect to Interest Options, Interest Periods and the amounts of
Loans to which they are applicable shall be prima facie evidence thereof.
Interest on the Loans shall be calculated at the Adjusted Base Rate except where
it is expressly provided pursuant to this Agreement that Adjusted LIBOR is to
apply.
3.4    Designation and Conversion. Borrower shall have the right to designate,
continue or convert its Interest Options in accordance with the provisions
hereof. Provided no Event of Default has occurred and is continuing and subject
to the provisions of Section 3.5, Borrower may elect to have Adjusted LIBOR
apply or continue to apply to all or any portion of the principal balance of the
Revolving Notes, other than the Swing Loan Note. Each change in Interest Options
shall be a conversion of the rate of interest applicable to the specified
portion of the Loans, but such conversion shall not change the respective
outstanding principal balance of the Revolving Notes. The Interest Options shall
be designated or converted in the manner provided below:

-37-





--------------------------------------------------------------------------------




(a)    Borrower shall give Agent a Request for Loan. Each such written notice
shall specify the amount of Loan which is the subject of the designation, if
any; the amount of borrowings into which such borrowings are to be converted or
for which an Interest Option is designated; the proposed date for the
designation, continuation or conversion and the Interest Period, if any,
selected by Borrower. The Request for Loan shall be irrevocable and shall be
given to Agent no later than the applicable Rate Designation Date. The Agent
shall promptly deliver the Request for Loan to the Lenders.
(b)    No more than ten (10) LIBOR Borrowings and Competitive Bid Loans with ten
(10) Interest Periods shall be in effect at any time.
(c)    Each designation, continuation or conversion of a LIBOR Borrowing shall
occur on a Business Day.
(d)    Except as provided in Section 3.5 hereof, no LIBOR Borrowing shall be
converted on any day other than the last day of the applicable Interest Period.
(e)    Unless a Request for Loan to the contrary is received as provided in this
Agreement, each LIBOR Borrowing will convert to a Base Rate Borrowing after the
expiration of the Interest Period.
(f)    To the extent that any Default shall have occurred and shall continue to
exist, Borrower shall not have the right to elect an Interest Period longer than
one (1) month.
3.5    Special Provisions Applicable to LIBOR Borrowings, Competitive Bid Loans
and Letters of Credit    .
(a)    Options Unlawful. If the adoption of any applicable Legal Requirement or
any change in any applicable Legal Requirement or in the interpretation or
administration thereof by any Governmental Authority or compliance by the
Lenders with any request or directive (whether or not having the force of law)
of any central bank or other Governmental Authority shall at any time make it
unlawful or impossible for any Lender to permit the establishment of or to
maintain any LIBOR Borrowing or Competitive Bid Loan, or to issue or participate
in Letters of Credit, the commitment of the Lenders to establish or maintain
such LIBOR Borrowing or Competitive Bid Loan, or to issue or participate in
Letters of Credit, shall forthwith be suspended until such condition shall cease
to exist and Borrower shall forthwith, upon demand by Agent to Borrower, (1)
convert the LIBOR Borrowing or Competitive Bid Loan with respect to which such
demand was made to a Base Rate Borrowing; (2) pay all accrued and unpaid
interest to date on the amount so converted; and (3) pay any amounts required to
compensate the Lenders for any additional cost or expense which the Lenders may
incur as a result of such adoption of or change in such Legal Requirement or in
the interpretation or administration thereof and any Funding Loss which the
Lenders may incur as a result of such conversion. If, when Agent so notifies
Borrower, Borrower has given a Request for Loan specifying a LIBOR Borrowing or
Competitive Bid Loan but the selected Interest Period has not yet begun, such
Request for Loan shall be deemed to be of no force and effect, as if never made,
and the balance of the Loans

-38-





--------------------------------------------------------------------------------




specified in such Request for Loan shall bear interest at the Base Rate until a
different available Interest Option shall be designated in accordance herewith.
(b)    Increased Cost of Borrowings. If any Change in Law shall at any time as a
result of any portion of the principal balance of the Notes being maintained on
the basis of LIBOR; or as a result of any Lender issuing or participating in any
Letter of Credit:
(1)
subject any Lender or the Issuing Bank (or make it apparent that any Lender or
the Issuing Bank is subject) to any Taxes, or any deduction or withholding for
any Taxes, on or from any payment due under any LIBOR Borrowing or Competitive
Bid Loan or other amount due hereunder, other than income and franchise taxes of
the United States and its political subdivisions; or

(2)
change the basis of taxation of payments due from Borrower to any Lender under
any LIBOR Borrowing or Competitive Bid Loan or to the Issuing Bank or any Lender
of any Letter of Credit (otherwise than by a change in the rate of taxation of
the overall net income of a Lender or the Issuing Bank); or

(3)
impose, modify, increase or deem applicable any reserve requirement (excluding
that portion of any reserve requirement included in the calculation of the
applicable LIBOR), special deposit requirement or similar requirement
(including, but not limited to, state law requirements and Regulation D)
imposed, modified, increased or deemed applicable by any Governmental Authority
against assets held by any Lender or the Issuing Bank, or against deposits or
accounts in or for the account of any Lender or the Issuing Bank, or against
loans made by any Lender, or against any other funds, obligations or other
property owned or held by any Lender or the Issuing Bank; or

(4)
impose on any Lender or the Issuing Bank any other condition regarding any LIBOR
Borrowing or Competitive Bid Loan, or any Letter of Credit;

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, continuing or maintaining such LIBOR Borrowing or
Competitive Bid Loan, or issuing, participating in or monitoring such Letter of
Credit, or reduce the amount of any sum received by any Lender or the Issuing
Bank, then, upon demand by Agent, Borrower shall pay to such Lender or the
Issuing Bank, from time to time as specified by such Lender or the Issuing Bank,
additional amounts which shall compensate such Lender or the Issuing Bank for
such increased cost or reduced amount. Agent will promptly notify Borrower in
writing of any event which will entitle any Lender or the Issuing Bank to
additional amounts pursuant to this paragraph. A Lender's or the Issuing Bank's
determination of the amount of any such increased cost, increased reserve
requirement or reduced amount shall be prima facie evidence thereof. Borrower
shall have the right, if it receives from Agent any notice referred to in this
paragraph, upon three Business Days' notice to Agent, either (i) to repay in
full (but not in part) any borrowing with respect to which such notice was
given, together with any accrued interest thereon, or (ii) to convert the LIBOR
Borrowing or Competitive Bid Loan which is the subject of

-39-





--------------------------------------------------------------------------------




the notice to a Base Rate Borrowing; provided, that any such repayment or
conversion shall be accompanied by payment of (x) the amount required to
compensate a Lender or the Issuing Bank for the increased cost or reduced amount
referred to in the preceding paragraph; (y) all accrued and unpaid interest to
date on the amount so repaid or converted, and (z) any Funding Loss which any
Lender may incur as a result of such repayment or conversion.


(c)    Inadequacy of Pricing, and Rate Determination. If for any reason with
respect to any Interest Period Agent shall have determined (which determination
shall be prima facie evidence thereof) that:
(1)
Agent is unable through its customary general practices to determine any
applicable LIBOR, or

(2)
by reason of circumstances affecting the applicable market generally, Agent is
not being offered deposits in United States dollars in such market, for the
applicable Interest Period and in an amount equal to the amount of any
applicable LIBOR Borrowing or Competitive Bid Loan requested by Borrower, or

(3)
any applicable LIBOR will not adequately and fairly reflect the cost to the
Lenders of making and maintaining such LIBOR Borrowing or Competitive Bid Loan
hereunder for any proposed Interest Period,

then Agent shall give Borrower and each Lender notice thereof and thereupon, (A)
any Request for Loan previously given by Borrower designating the applicable
LIBOR Borrowing or Competitive Bid Loan which has not commenced as of the date
of such notice from Agent shall be deemed for all purposes hereof to be of no
force and effect, as if never given, and (B) until Agent shall notify Borrower
that the circumstances giving rise to such notice from Agent no longer exist,
each Request for Loan requesting the applicable LIBOR shall be deemed a request
for a Base Rate Borrowing, and any applicable LIBOR Borrowing or Competitive Bid
Loan then outstanding shall be converted, without any notice to or from
Borrower, upon the termination of the Interest Period then in effect with
respect to it, to a Base Rate Borrowing.


(d)    Funding Losses. Borrower shall indemnify the Agent and each Lender
against and hold the Agent and each Lender harmless from any Funding Loss. This
agreement shall survive the payment of the Notes. A certificate as to any
additional amounts payable pursuant to this subsection and setting forth the
reasons for the Funding Loss submitted by Agent to Borrower shall be prima facie
evidence thereof.
3.6    Funding Offices, Adjustments Automatic. Any Lender may, if it so elects,
fulfill its obligation as to any LIBOR Borrowing or Competitive Bid Loan by
causing a branch or Affiliate of such Lender to make such Loan and may transfer
and carry such Loan at, to, or for the account of, any branch office or
Affiliate of such Lender; provided, that in such event for the purposes of this
Agreement such Loan shall be deemed to have been made by such Lender and the
obligation of Borrower to repay such Loan shall nevertheless be to such Lender
and shall be deemed held by it for the account of such branch or Affiliate.
Without notice to Borrower or any

-40-





--------------------------------------------------------------------------------




other person or entity, each rate required to be calculated or determined under
this Agreement shall automatically fluctuate upward and downward in accordance
with the provisions of this Agreement.
3.7    Funding Sources, Payment Obligations. Notwithstanding any provision of
this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of the Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Lender had actually funded and
maintained each LIBOR Borrowing or Competitive Bid Loan during each Interest
Period through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the LIBOR for such
Interest Period. Notwithstanding the foregoing, Funding Losses, increased costs
and other obligations relating to LIBOR Borrowings or Competitive Bid Loans
described in Section 3.5 of this Agreement will only be paid by the Borrower as
and when they are actually incurred or as and when they would have been incurred
by the Lenders.
3.8    Mitigation, Non‑Discrimination‑. (a) Each Lender will notify the Borrower
through the Agent of any event occurring after the date of this Agreement which
will require or enable such Lender to take the actions described in
Sections 3.5(a) or (b) of this Agreement as promptly as practicable after it
obtains knowledge thereof and determines to request such action, and (if so
requested by the Borrower through the Agent) will designate a different lending
office of such Lender for the applicable LIBOR Borrowing or Competitive Bid Loan
or will take such other action as the Borrower reasonably requests if such
designation or action is consistent with the internal policy of such Lender and
legal and regulatory restrictions, can be undertaken at no additional cost, will
avoid the need for, or reduce the amount of, such action and will not, in the
sole opinion of such Lender, be disadvantageous to such Lender (provided that
such Lender will have no obligation to designate a different lending office
which is located in the United States of America).
(b)    Notwithstanding any other provision of this Agreement, no Lender shall
demand compensation at any given time for any increased costs or reduction
referred to in Sections 3.5 or 5.14 of this Agreement if it is not the general
policy or practice of such Lender to demand such compensation at such time in
similar circumstances under comparable provisions of other credit agreements (to
the extent such Lender has the right under such credit facilities to do so), if
any (it being understood that this sentence shall not in any way limit the
discretion of such Lender to waive the right to demand such compensation in any
given case).
(c)    If any Lender elects under Section 3.5 of this Agreement to suspend or
terminate the availability of LIBOR Borrowings or Competitive Bid Loans for any
material period of time, and the event giving rise to such election is not
generally applicable to all of the Lenders, the Borrower may within sixty (60)
days after notification of such Lender's election, and so long as no Event of
Default is then in existence, either (i) demand that such Lender, and upon such
demand, such Lender shall promptly, assign its Lender Commitment to another
financial institution subject to and in accordance with the provisions of
Section 9.5 of this Agreement for a purchase price equal to the unpaid balance
of principal, accrued interest, the unpaid balance of

-41-





--------------------------------------------------------------------------------




the Facility Fee and Letter of Credit Fees and expenses owing to such Lender
pursuant to this Agreement, or (ii) pay such Lender the unpaid balance of
principal, accrued interest, the unpaid balance of the Facility Fee and Letter
of Credit Fees and expenses owing to such Lender pursuant to this Agreement,
whereupon, such Lender shall no longer be a party to this Agreement or have any
rights or obligations hereunder or under any other Credit Documents, and the
Total Commitment shall immediately and permanently be reduced by an amount equal
to the Lender Commitment of such Lender.
3.9    Taxes. (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent, any Lender or the Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Agent, each Lender and the Issuing Bank,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Issuing Bank, or by the Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.
(e)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Legal Requirements of the United States of America or a
state thereof (and, upon the written request of the Agent, each other Lender or
assignee or participant of a Lender) agrees that it will deliver to each of the
Borrower and the Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under Section 1.1441-1(c)(16) of the Income Tax
Regulations ("Regulations")) certifying its status (i.e., U.S. or foreign
person) and, if appropriate, making a claim of reduced, or exemption from, U.S.
withholding tax on the basis of an income

-42-





--------------------------------------------------------------------------------




tax treaty or an exemption provided by the Code. Such delivery may be made by
electronic transmission as described in Section 1.1441-1(e)(4)(iv) of the
Regulations if the Agent establishes an electronic delivery system. The term
"Withholding Certificate" means a Form W-9; a Form W-8BEN; a Form W-8ECI; a form
W-8IMY and the related statements and certifications as required under Section
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the Code
or Regulations that certify or establish the status of a payee or beneficial
owner as a U.S. or foreign person. Each Lender, assignee or participant required
to deliver to the Borrower and the Agent a valid Withholding Certificate
pursuant to the preceding sentence shall deliver such valid Withholding
Certificate as follows: (A) each Lender which is a party hereto on the date of
this Agreement shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by the Borrower hereunder for the account of such Lender; and (B) each
assignee or participant shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
participation (unless the Agent in its sole discretion shall permit such
assignee or participant to deliver such Withholding Certificate less than five
(5) Business Days before such date in which case it shall be due on the date
specified by the Agent). Each Lender, assignee or participant which so delivers
a valid Withholding Certificate further undertakes to deliver to each of the
Borrower and the Agent two (2) additional copies of such Withholding Certificate
(or a successor form) on or before the date that such Withholding Certificate
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent Withholding Certificate so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Agent. Notwithstanding the submission of a
Withholding Certificate claiming a reduced rate of, or exemption from, U.S.
withholding tax, the Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under Section 1.1441-7(b) of the Regulations. Further, the
Agent is indemnified under Section 1.1461-1(e) of the Regulations against any
claims and demands of any Lender or assignee or participant of a Lender for the
amount of any tax it deducts and withholds in accordance with regulations under
Section 1441 of the Code.
4.    Representations and Warranties.
To induce the Lenders to enter into this Agreement and to make the Loans, the
Borrower jointly and severally represents and warrants to the Agent, the Lenders
and the Issuing Bank as follows:
4.1    Organization. Each Obligor is duly organized, validly existing and in
good standing under the laws of the state of its organization; has all power and
authority to conduct its business as presently conducted; and is duly qualified
to do business and in good standing in every state where the location of its
Property requires it to be qualified to do business, unless the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.
4.2    Financial Statements. The financial statements delivered to the Agent
fairly present, in accordance with Generally Accepted Accounting Principles
(provided, however, that

-43-





--------------------------------------------------------------------------------




the Quarterly Unaudited Financial Statements are subject to normal year‑end
adjustments and may contain condensed footnotes as permitted by regulations of
the United States Securities and Exchange Commission), the financial condition
and the results of operations of the Borrower as at the dates and for the
periods indicated. No Material Adverse Change has occurred since the dates of
such financial statements. No Obligor is subject to any instrument or agreement
which would materially prevent it from conducting its business as it is now
conducted or as it is contemplated to be conducted.
4.3    Enforceable Obligations; Authorization. The Credit Documents are legal,
valid and binding obligations of the Parties, enforceable in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency and
other laws affecting creditors' rights generally and by general equitable
principles. The execution, delivery and performance of the Credit Documents have
all been duly authorized by all necessary action; are within the power and
authority of the Parties; do not and will not contravene or violate any Legal
Requirement or the Organizational Documents of the Parties; do not and will not
result in the breach of, or constitute a default under, any agreement or
instrument by which the Parties or any of their respective Property may be bound
or affected; and do not and will not result in the creation of any Lien upon any
Property of any of the Parties except as expressly contemplated therein. All
necessary permits, registrations and consents for such making and performance
have been obtained.
4.4    Other Debt. No Obligor is in default in the payment of any other Total
Liabilities or under any agreement, mortgage, deed of trust, security agreement
or lease to which it is a party.
4.5    Litigation. There is no litigation or administrative proceeding pending
or, to the knowledge of the Borrower, threatened against, or any outstanding
judgment, order or decree affecting, the Obligors before or by any Governmental
Authority which is not adequately covered by insurance. No Obligor is in default
with respect to any judgment, order or decree of any Governmental Authority.
4.6    Taxes. Each Obligor has filed all tax returns required to have been filed
and paid all taxes shown thereon to be due, except those for which extensions
have been obtained or those which are being contested in good faith.
4.7    Regulation U. None of the proceeds of any Loan or Letter of Credit will
be used for the purpose of purchasing or carrying directly or indirectly any
margin stock or for any other purpose that would constitute this transaction a
"purpose credit" within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.
4.8    Subsidiaries. The Borrower has no Subsidiaries (excluding wholly‑owned
Subsidiaries which have executed a Guaranty) which individually or in the
aggregate own more than ten percent (10%) in value of the Borrower's and the
Subsidiaries' consolidated assets determined in accordance with Generally
Accepted Accounting Principles. Each of the Borrower's Subsidiaries is a
"qualified REIT subsidiary" under Section 856 of the Code.

-44-





--------------------------------------------------------------------------------




4.9    Securities Act of 1933. Other than the Agent's efforts in syndicating the
Loans (for which the Agent is responsible) neither the Borrower nor any agent
acting for it has offered the Notes or any similar obligation of the Borrower
for sale to or solicited any offers to buy the Notes or any similar obligation
of the Borrower from any Person other than the Agent or any Lender.
4.10    No Contractual or Corporate Restrictions. No Obligor is a party to, or
bound by, any contract, agreement or charter or other corporate restriction
materially and adversely affecting its business, Property, assets, operations or
condition, financial or otherwise.
4.11    Investment Company Act Not Applicable. The Borrower is not an
"investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.
4.12    Public Utility Holding Company Act Not Applicable. The Borrower is not a
"holding company", or a "subsidiary company" of a "holding company", or an
"affiliate" of a "holding company", or an affiliate of a "subsidiary company" of
a "holding company", as such terms are defined in the Public Utility Holding
Company Act of 1995, as amended.
4.13    ERISA Not Applicable. No Obligor is subject to any requirements of the
Employee Retirement Income Security Act of 1974 as amended from time to time, or
any rules, regulations, rulings or interpretations adopted by the Internal
Revenue Service or the Department of Labor thereunder.
4.14    Pool Properties. As of the date of this Agreement, the Properties in the
Pool are listed on the attachment to the Officer's Certificate being delivered
pursuant to Section 3.2 and each such Property complies with the requirements of
Section 5.15.
4.15    Anti-Money Laundering/International Trade Law Compliance.
As of the date of this Agreement, the date of each Loan, each issuance, renewal,
extension or increase in the amount of a Letter of Credit, the date of any
renewal, extension or modification of this Agreement, and at all times until
this Agreement has been terminated and all amounts thereunder have been
indefeasibly paid in full: (a) no Covered Entity (i) is a Sanctioned Person;
(ii) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person; or (iii) does business in or with, or derives
any of its operating income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority; (b) the proceeds of the
Loans, and the Letters of Credit, will not be used to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority; (c) the funds used to repay the
Loans and LC Disbursements are not derived from any unlawful activity; and
(d) each Covered Entity is in compliance with, and no Covered Entity engages in
any dealings or transactions prohibited by, any laws of the United States,
including, but not limited to, any Anti-Terrorism Laws.

-45-





--------------------------------------------------------------------------------




4.16    Disclosure. The representations and warranties of Borrower contained in
the Credit Documents and all certificates, financial statements and other
documents delivered to the Agent in connection therewith, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement, Borrower has not intentionally withheld any material fact from the
Agent and the Lenders in regard to any matter raised in the Credit Documents.
5.    Affirmative Covenants.
The Borrower jointly and severally covenants and agrees with the Agent, the
Lenders and the Issuing Bank that prior to the termination of this Agreement it
and each of the other Obligors will do, and if necessary cause to be done, each
and all of the following:
5.1    Taxes, Existence, Regulations, Property, etc. At all times (a) pay when
due all taxes and governmental charges of every kind upon it or against its
income, profits or Property, unless and only to the extent that the same shall
be contested in good faith and reserves which are adequate under Generally
Accepted Accounting Principles have been established therefor; (b) do all things
necessary to preserve its existence, qualifications, rights and franchises in
all States where such qualification is necessary or desirable, except where
failure to obtain the same could not reasonably be expected to have a Material
Adverse Effect; (c) comply with all applicable Legal Requirements in respect of
the conduct of its business and the ownership of its Property; and (d) cause its
Property to be protected, maintained and kept in good repair (reasonable wear
and tear excepted) and make all replacements and additions to its Property as
may be reasonably necessary to conduct its business.
5.2    Financial Statements and Information. Furnish to the Agent each of the
following: (a) as soon as available and in any event within 100 days after the
end of each respective fiscal year of the Borrower, Annual Audited Financial
Statements of EastGroup Properties, Inc.; (b) as soon as available and in any
event within 50 days after the end of each quarter (except the last quarter) of
each respective fiscal year of the Borrower, Quarterly Unaudited Financial
Statements of EastGroup Properties Inc. (which shall include a statement of
Funds From Operations); (c) within fifty (50) days after the end of the calendar
quarter and concurrently with the financial statements provided for in
Subsections 5.2(a) and (b) hereof, (i) an Officer's Certificate, together with
such schedules, computations and other information (including, without
limitation, information as to Unconsolidated Affiliates of the Borrower), in
reasonable detail, as may be required by the Agent to demonstrate compliance
with the covenants set forth herein or reflecting any non‑compliance therewith
as of the applicable date, all certified as true, correct and complete by a
managing director, vice president or senior vice president, of Borrower, and
(ii) a current capital plan for the next four (4) calendar quarters including
projected sources and uses of funds (including dividend and debt payments); (d)
promptly after the filing thereof, all registration statements and reports on
Forms 10-K and 10-Q (or their equivalents) made by the Borrower or any of their
respective Subsidiaries with the Securities and Exchange Commission, to be
delivered by electronic transmission or notice by electronic transmission of the
filing thereof (other filings shall be available for viewing on the Borrower's

-46-





--------------------------------------------------------------------------------




website); (e) within ten (10) Business Days after the receipt thereof, a copy of
the notification to EastGroup Properties Inc. of its S&P Rating or Moody's
Rating, or change therein; and (f) such other information relating to the
financial condition and affairs of the Borrower as from time to time may be
reasonably requested by any Lender. The Agent will send to each Lender the
information received by the Agent pursuant to this Section 5.2 promptly after
the receipt thereof by Agent.
5.3    Financial Tests. The Borrower shall have and maintain, on a consolidated
basis in accordance with Generally Accepted Accounting Principles:
(a)    a Secured Debt to Total Asset Value Ratio no greater than forty-five
percent (45%) at all times;
(b)    a Fixed Charge Coverage Ratio of not less than 1.40:1.00 at all times;
(c)    a Tangible Net Worth of at least Six Hundred Fifty-Five Million Eight
Hundred Thousand Seven Hundred Dollars ($655,800,700.00), plus eighty‑five
percent (85%) of the net proceeds (gross proceeds less reasonable and customary
costs of sale and issuance paid to Persons not Affiliates of any Obligor)
received by the Borrower at any time following September 30, 2012, from the
issuance of an ownership interest in the Borrower, at all times;
(d)    an Unencumbered Interest Coverage Ratio of not less than 2.00:1.00 at all
times; and
(e)    a Total Liabilities to Total Asset Value Ratio no greater than sixty
percent (60%) at all times.
5.4    Inspection. In order to permit the Agent to ascertain compliance with the
Credit Documents, during normal business hours permit the Agent to inspect its
Property, to examine its files, books and records and make and take away copies
thereof, and to discuss its affairs with its officers and accountants, all at
such times and intervals and to such extent as a Lender may reasonably desire.
5.5    Further Assurances. Promptly execute and deliver any and all other and
further instruments which may be reasonably requested by the Agent to cure any
defect in the execution and delivery of any Credit Document or more fully to
describe particular aspects of the Borrower's agreements set forth in the Credit
Documents or so intended to be.
5.6    Books and Records. Maintain books of record and account in accordance
with Generally Accepted Accounting Principles.
5.7    Insurance. Maintain insurance with such insurers, on such of its
properties, in such amounts and against such risks as is consistent with
insurance maintained by businesses of comparable type and size in the industry,
and furnish the Agent satisfactory evidence thereof promptly upon request.

-47-





--------------------------------------------------------------------------------




5.8    Notice of Certain Matters. Notify the Agent promptly upon acquiring
knowledge of the occurrence of any of the following: the institution or
threatened institution of any lawsuit or administrative proceeding affecting any
Obligor in which the claim exceeds $1,000,000.00; when the Borrower believes
that there has been a Material Adverse Change; or the occurrence of any Event of
Default or any Default. The Borrower will notify the Agent in writing at least
thirty (30) Business Days prior to the date that any Obligor changes its name or
the location of its chief executive office or principal place of business or the
place where it keeps its books and records.
5.9    Use of Proceeds. The proceeds of the Loans will be used for general
business purposes. Notwithstanding the foregoing, none of the proceeds of the
Loans will be used to finance, fund or complete any hostile acquisition of any
Person or for any purpose which would violate Section 4.7 hereof.
5.10    Expenses of and Claims Against the Agent and the Lenders. To the extent
not prohibited by applicable law, the Borrower will pay all reasonable costs and
expenses incurred to third parties and reimburse the Agent, each Lender and the
Issuing Bank, as the case may be, for any and all reasonable expenditures of
every character incurred or expended from time to time, in connection with (a)
regardless of whether a Default or Event of Default shall have occurred, the
Agent's preparation, negotiation and completion of the Credit Documents, and (b)
during the continuance of an Event of Default, all costs and expenses relating
to the Agent's, such Lender's and the Issuing Bank's exercising any of its
rights and remedies under this Agreement or any other Credit Document,
including, without limitation, attorneys' fees, legal expenses, and court costs;
provided, that no rights or option granted by the Borrower to the Agent, any
Lender or the Issuing Bank or otherwise arising pursuant to any provision of
this Agreement or any other instrument shall be deemed to impose or admit a duty
on the Agent, any Lender or the Issuing Bank to supervise, monitor or control
any aspect of the character or condition of any property or any operations
conducted in connection with it for the benefit of the Borrower or any other
person or entity other than the Agent, such Lender or the Issuing Bank.
Notwithstanding the foregoing, Borrower shall have no obligation to reimburse
any Lender for any service fee paid by any Lender pursuant to the terms of
Section 9.5(b) of this Agreement.
5.11    Legal Compliance, Indemnification. (a) The Obligors shall operate their
respective Property and businesses in full compliance with all Legal
Requirements. EastGroup Properties, Inc. will comply with all Legal Requirements
to maintain, and will at all times qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(1) of the Code.
(b)    The Borrower shall indemnify the Agent, each Lender, and the Issuing
Bank, their directors, officers, employees and shareholders (the "Indemnified
Parties") for and defend and hold the Indemnified Parties harmless against any
and all claims, demands, liabilities, causes of action, penalties, obligations,
damages, judgments, deficiencies, losses, costs or expenses (including, without
limitation, interest, penalties, attorneys' fees, and amounts paid in
settlement) threatened or incurred by reason of, arising out of or in any way
related to (i) any failure of any Obligor to so comply with the provisions of
any Legal Requirement, this Agreement or the other Credit Documents, (ii) the
Agent or any Lender's making of the Loans, issuing or participating in any
Letters of Credit, or any other acts or omissions taken or made in connection
with the Loans

-48-





--------------------------------------------------------------------------------




or Letters of Credit (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of the Letter
of Credit), and (iii) any and all matters arising out of any act, omission,
event or circumstance, regardless of whether the act, omission, event or
circumstance constituted a violation of any such Legal Requirement, this
Agreement or the other Credit Documents at the time of its existence or
occurrence. THE BORROWER SHALL INDEMNIFY THE AGENT, EACH LENDER AND THE ISSUING
BANK PURSUANT TO THIS SECTION REGARDLESS OF WHETHER THE ACT, OMISSION, FACTS,
CIRCUMSTANCES OR CONDITIONS GIVING RISE TO SUCH INDEMNIFICATION WERE CAUSED IN
WHOLE OR IN PART BY THE AGENT'S, SUCH LENDER'S OR THE ISSUING BANK'S NEGLIGENCE
(SIMPLE, BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).
5.12    Obligors' Performance. If any Obligor should fail to comply with any of
the agreements, covenants or obligations required of it under this Agreement or
any other Credit Document, then the Agent (in the Obligor's name or in Agent's
name) may perform them or cause them to be performed for the account of the said
Obligor and at the sole expense of the Obligor, but shall not be obligated to do
so. Any and all expenses thus incurred or paid by the Agent and by any Lender
shall be the Borrower's demand obligations to the Agent or such Lender and shall
bear interest from the date of demand therefor until the date that the Obligor
repays it to the Agent or the applicable Lender at the Past Due Rate. Upon
making any such payment or incurring any such expense, the Agent or the
applicable Lender shall be fully subrogated to all of the rights of the Person
receiving such payment. Any amounts owing by any Obligor to the Agent or any
Lender pursuant to this provision or any other provision of this Agreement shall
automatically and without notice be secured by any collateral provided by the
Credit Documents. The amount and nature of any such expense and the time when
paid shall, absent manifest error, be fully established by the affidavit of the
Agent or the applicable Lender or any of the Agent's or the applicable Lender's
officers or agents.
5.13    Professional Services. Promptly upon the Agent's request to satisfy
itself or the request of any Lender, the Borrower, at the Borrower's sole cost
and expense, shall: (a) allow an inspection and/or appraisal of the Obligors'
Property to be made by a Person approved by the Agent in its sole discretion;
and (b) whenever the Agent or such other Lender has reasonable cause to believe
that a Default or Event of Default may exist, cause to be conducted or prepared
any other written report, summary, opinion, inspection, review, survey, audit or
other professional service relating to the Obligors' Property or any operations
in connection with it (all as designated in the Agent's request), including,
without limitation, any accounting, architectural, consulting, engineering,
design, legal, management, pest control, surveying, title abstracting or other
technical, managerial or professional service relating to such property or its
operations.
5.14    Capital Adequacy. (a) If after the date of this Agreement, the Agent,
any Lender or the Issuing Bank shall have determined that any Change in Law has
occurred, or that the adoption or effectiveness of any applicable law, rule or
regulation regarding capital adequacy of general applicability, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the

-49-





--------------------------------------------------------------------------------




interpretation or administration thereof, or compliance by the Agent, any Lender
or the Issuing Bank with any request or directive regarding capital adequacy or
liquidity requirements of general applicability (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency,
has or would have the effect of reducing the rate of return on the Agent's, any
Lender's or the Issuing Bank's capital as a consequence of its obligations
hereunder to a level below that which the Agent, such Lender or the Issuing Bank
could have achieved but for such Change in Law or such adoption, change or
compliance (taking into consideration the Agent's, such Lender's or the Issuing
Bank's policies with respect to capital adequacy) by an amount deemed by the
Agent, such Lender or the Issuing Bank to be material, then from time to time,
the Borrower shall pay to the Agent, such Lender or the Issuing Bank such
additional amount or amounts as will compensate the Agent or such Lender for
such reduction.
(b)    A certificate of the Agent, such Lender or the Issuing Bank setting forth
such amount or amounts as shall be necessary to compensate the Agent, such
Lender or the Issuing Bank as specified in Section 5.14(a) hereof and making
reference to the applicable law, rule or regulation shall be delivered as soon
as practicable to the Borrower and shall be prima facie evidence thereof. The
Borrower shall pay the Agent, such Lender or the Issuing Bank the amount shown
as due on any such certificate within fourteen (14) Business Days after the
Agent, such Lender or the Issuing Bank delivers such certificate. In preparing
such certificate, the Agent, such Lender or the Issuing Bank may employ such
assumptions and allocations of costs and expenses as it shall in good faith deem
reasonable and may use any reasonable averaging and attribution method. Section
3.8(b) hereof shall apply to the costs assessed under this Section.
5.15    Property Pool. (a) The Borrower will and, subject to Section 5.15(b),
the Borrower's Subsidiaries will, at all times own (in fee simple title or
through an Eligible Ground Lease) a pool (the "Pool") of assets that are not
mortgaged, pledged, hypothecated, or encumbered in any manner, other than
Permitted Encumbrances, with an aggregate Value such that the total amount of
the Borrower's Indebtedness other than Secured Debt outstanding from time to
time, shall never be greater than sixty percent (60%) of such Value. Such Pool
shall have the following characteristics: (i) assets in the Pool shall be
completed income producing Industrial Buildings (including properties containing
multiple buildings in one industrial park), with parking sufficient to meet all
Legal Requirements and consistent with market conditions that will accommodate
full occupancy of the building, provided, however, that Los Angeles Corporate
Center Office Building in Los Angeles, California, will not be excluded from the
Pool because it is not an Industrial Building; (ii) the Borrower must have
received from third party independent consultants, written assessments
(including, without limitation, Phase I environmental reports) for each Property
in, or to be added to, the Pool that do not disclose any material environmental
conditions, structural defects or title defects, or other material risks related
to such Property, (iii) the Property is not subject to or affected by any
Limiting Agreement, and (iv) the Occupancy Level of the Pool in the aggregate
must be at least eighty percent (80%), provided that, in order to meet such
eighty percent (80%) requirement, the Borrower may designate one (1) or more
Properties to be excluded from the Pool for a period of time to be determined by
the Borrower, so long as any such Property so designated will also be excluded
in the calculation of Value during such period of time. Borrower will provide
written

-50-





--------------------------------------------------------------------------------




notice to the Agent of each Property so designated and will also provide written
notice to the Agent when such Property shall once again be included in such
calculations, with each such written notice to be effective upon Agent's receipt
thereof. If requested by the Agent, the Borrower will provide to the Agent
written assessments from third party independent environmental consultants for
all Pool properties acquired after the date of this Agreement. If the Agent
determines that there are material environmental conditions existing on or risks
to such properties, the properties will be excluded from the Pool.
(b)    If any Property to be included in the Pool is owned by a Subsidiary of
Borrower, it may be included in the Pool only if:
(i)    the owner of the Property is either (A) a wholly owned Subsidiary of the
Borrower or (B) if not a wholly owned Subsidiary, then (1) the Value of the
Property owned by such Subsidiary ("Partial Subsidiary Real Estate") to be used
in the calculation in clause (a) above shall be as provided in clause (a)
multiplied by the cumulative percentage interest of the Subsidiary owned by the
Borrower, and (2) the Borrower controls all major decisions regarding the
Partial Subsidiary Real Estate, including the right to sell or refinance the
Partial Subsidiary Real Estate; and
(ii)    the owner of the Property (A) executes a Guaranty in Proper Form and
delivers it to the Agent, together with such Subsidiary's Organizational
Documents and current certificates of existence and good standing for the state
in which it is organized, and such Guaranty must remain in full force and
effect, and (B) would not at any time be in default of Sections 7.1 (f), (g),
(h), (i) or (j), if said subsections were applicable to said owner.
(c)    If the Borrower requests inclusion of assets in the Pool that do not meet
the requirements of this Section 5.15, then such assets may only be included in
the Pool upon the prior written approval of the Majority Lenders.
5.16    Co‑Borrowers‑. (a) Each Borrower shall be bound jointly and severally
with one another to keep, observe and perform the covenants, agreements,
obligations and liabilities imposed by this Agreement upon the "Borrower", (b) a
release of one or more Persons comprising "Borrower" shall not in any way be
deemed a release of any other Person comprising "Borrower", and (c) a separate
action hereunder may be brought and prosecuted against one or more of the
Persons comprising "Borrower" without limiting any liability or impairing the
Agent's or any Lender's right to proceed against any other Person comprising
"Borrower".
5.17    New Guarantors    .
(a)    If any Person (other than an Excluded Subsidiary) becomes a Material
Subsidiary after the Effective Date, the Borrower shall deliver to the Agent
each of the following items, each in form and substance satisfactory to the
Agent: (i) an Accession Agreement in the form attached as Exhibit A to the
Guaranty, executed by such Subsidiary, and (ii) the items that would have been
delivered under Section 3.2 if such Subsidiary had been a Guarantor on the

-51-





--------------------------------------------------------------------------------




Effective Date. Delivery of the foregoing items shall be made by the Borrower
(x) in the case of any Subsidiary that has become a Material Subsidiary pursuant
to any acquisition or formation, or as a result of such Subsidiary ceasing to
have the characteristics of an Excluded Subsidiary (as provided in the
definition of such term), within thirty (30) days after such acquisition,
formation, or cessation, as the case may be, and (y) in the case of any existing
Subsidiary obtaining the minimum Total Asset Value for a Material Subsidiary
during any fiscal quarter, at the time that the quarterly Officer's Certificate
is required to be delivered to the Agent in respect of such fiscal quarter
(except in the case of the fourth fiscal quarter, in which case such items shall
be delivered within one hundred (100) days after the end of such fiscal
quarter). The Borrower shall send to the Agent copies of each of the foregoing
items once the Borrower has received all such items with respect to a Material
Subsidiary.
(b)    The Borrower may, at its option, cause any Subsidiary that is not already
a Guarantor to become a Guarantor by executing and delivering to the Agent the
items required to be delivered under the immediately preceding subsection (a).
(c)    The Borrower may request in writing that the Agent release, and upon
receipt of such request the Agent shall release, a Guarantor from the Guaranty
so long as: (i) such Guarantor (x) qualifies, or will qualify simultaneously
with its release from the Guaranty, as an Excluded Subsidiary pursuant to the
definition of such term, or (y) has ceased to be, or simultaneously with its
release from the Guaranty will cease to be, a Subsidiary or Material Subsidiary;
(ii) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (iii) no Default or Event of
Default, shall then be in existence or would occur as a result of such release;
(iv) the representations and warranties made or deemed made by the Borrower and
each other Obligor in the Loan Documents to which any of them is a party, shall
be true and correct on and as of the date of such release with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents; and (v) the Agent shall have received
such written request at least ten (10) days (or such shorter period as may be
acceptable to the Agent) prior to the requested date of release. Delivery by the
Borrower to the Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request. The Agent
agrees to furnish to the Borrower, upon the Borrower's written request and at
the Borrower's sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower.
5.18    Reportable Compliance Event. Borrower covenants and agrees that it shall
immediately notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.





-52-





--------------------------------------------------------------------------------




6.    Negative Covenants.
The Borrower jointly and severally covenants and agrees with the Agent, the
Lenders and the Issuing Bank, that prior to the termination of this Agreement it
will not (without consent given in accordance with Section 9.1) do any of the
following:
6.1    Indebtedness. Create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness in excess of the Indebtedness
which may be incurred within the limitations contained in Section 5.3 and
Section 5.15.
6.2    Mergers, Consolidations and Acquisitions of Assets. In any single
transaction or series of related transactions, directly or indirectly: (a)
liquidate or dissolve; (b) other than a merger or consolidation in which the
Borrower is the surviving entity and the value of the assets of the other party
to such merger or consolidation is less than fifteen percent (15%) of the value
of the assets of the Borrower on a consolidated basis (in accordance with
Generally Accepted Accounting Principles) after such merger or consolidation, be
a party to any merger or consolidation; (c) other than an acquisition in which
the Borrower acquires all or substantially all of the assets of another Person
and the value of the assets acquired is less than fifteen percent (15%) of the
value of the assets of the Borrower on a consolidated basis (in accordance with
Generally Accepted Accounting Principles) after such acquisition, acquire all or
substantially all of the assets of any Person; or (d) except for sales or leases
executed in the ordinary course of business, sell, convey or lease all or any
substantial part of its assets.
6.3    Redemption. Neither Borrower shall at any time buy back, redeem, retire
or otherwise acquire, directly or indirectly, any shares of its capital stock if
such action would cause the Borrower to not be in compliance with this
Agreement, and so long as the aggregate market value of such stock when acquired
shall not exceed, during any calendar year, fifteen percent (15%) of Borrower's
Net Worth.
6.4    Nature of Business; Management. Change the nature of its business or
enter into any business which is substantially different from the business in
which it is presently engaged.
6.5    Transactions with Related Parties. Enter into any transaction or
agreement with any officer, director, or holder of more than five percent (5%)
(based on voting rights) of the issued and outstanding capital stock of the
Borrower (or any Affiliate of the Borrower), unless the same is upon terms
substantially similar to those obtainable from qualified wholly unrelated
sources.
6.6    Loans and Investments. Make any loan, advance, extension of credit or
capital contribution to, or make or have any investment in, any Person, or make
any commitment to make any such extension of credit or investment, except:
(a)    travel advances in the ordinary course of business to officers, employees
and agents;

-53-





--------------------------------------------------------------------------------




(b)    readily marketable securities issued or fully guaranteed by the United
States of America (or investments or money market accounts consisting of the
same);
(c)    commercial paper rated "Prime 1" by Moody's Investors Service, Inc. or
A‑1 by Standard and Poor's Rating Services, a Division of the McGraw-Hill
Companies, Inc. (or investments or money market accounts consisting of the
same);
(d)    certificates of deposit or repurchase certificates issued by financial
institutions acceptable to the Agent (or investments or money market accounts
consisting of the same), all of the foregoing b, c and d not having a maturity
of more than one (1) year from the date of issuance thereof;
(e)    investments in Subsidiaries through which the Borrower invests in real
estate assets permitted by this Agreement;
(f)    investments in Unconsolidated Affiliates that are engaged primarily in
the business of investment in and operation of Industrial Buildings (valued at
an amount equal to the Value of each Unconsolidated Affiliate's operating real
estate assets multiplied by the Equity Percentage for that Unconsolidated
Affiliate);
(g)    loans, advances, and extensions of credit to Persons (who are not
Affiliates of any Obligor) secured by valid and enforceable first and second
priority liens on real estate;
(h)    undeveloped land;
(i)    investments in readily marketable securities (valued at the lower of cost
or then market price) of another Person, not an Affiliate of any Obligor, traded
on a national trading exchange, that is a real estate investment trust under
Section 856(c)(1) of the Code, or that is a real estate operating company;
(j)    investments in Industrial Buildings;
(k)    investments in real estate assets that are being constructed or developed
(including such assets that the Person has contracted to purchase and has no
option to terminate without penalty) to be Industrial Buildings, but are not yet
in operation; and
(l)    miscellaneous investments in other assets not described above not to
exceed five percent (5%) of Total Asset Value in the aggregate.
The Borrower will not mortgage, pledge, hypothecate or encumber in any manner
the loans, advances or extensions of credit made pursuant to Section 6.6(g) or
the securities held pursuant to Section 6.6(i). In addition to the limitations
set forth above, in no event shall the aggregate value of all of the investments
permitted under Sections 6.6(f), (g), (h) (i), (k) [valued at the total actual
and budgeted cost of construction or development of such real estate assets
(excluding any such assets on which construction has not commenced), including
such costs incurred and to be

-54-





--------------------------------------------------------------------------------




incurred by Unconsolidated Affiliates to the extent of the greater of (i) the
Equity Percentage of the Borrower or any Subsidiary of the Borrower in the
applicable Unconsolidated Affiliate times the total actual and budgeted cost of
construction or development of the real estate or (ii) the Recourse Amount with
respect to such Unconsolidated Affiliate related to the applicable real estate
asset], and (l) exceed thirty percent (30%) of the Total Asset Value, after
giving effect to such investments. The calculation of the limitation pursuant to
the preceding sentence will be made without duplication if a loan or investment
shall be included in more than one category described in this Section 6.6.


6.7    Limiting Agreements. Neither Borrower nor any of its Subsidiaries has
entered into, and after the date hereof, neither Borrower nor any of its
Subsidiaries shall enter into, any Limiting Agreements for assets in the Pool.
6.8    Restricted Payments. EastGroup Properties, Inc. will not make any
Restricted Payment during any calendar quarter which, when added to all
Restricted Payments made during the three (3) immediately preceding calendar
quarters, exceeds ninety percent (90%) of the Funds From Operations during the
immediately preceding four (4) calendar quarters; provided that the foregoing
shall not prohibit EastGroup Properties, Inc. from (x) making the minimum amount
of Restricted Payments required to be made in order for EastGroup Properties,
Inc. to comply with the provisions of Section 5.11, or (y) issuing stock in
EastGroup Properties, Inc. to a transferor (not an Affiliate of any Obligor) of
Property to the Borrower as a result of said transferor's election to convert
partnership interests in Operating Partnership to stock in EastGroup Properties,
Inc. pursuant to agreements with said transferor allowing said conversion as a
portion of the consideration for the transfer. Notwithstanding the foregoing,
after the occurrence of an Event of Default, EastGroup Properties, Inc. will not
make any Restricted Payment except as required by clause (x) above, provided
that, if, as a result of the occurrence of any Event of Default any of the
Obligations have been accelerated pursuant to Section 7.1, the Borrower shall
not, and shall not permit any Subsidiary to, make any Restricted Payments to any
Person other than to the Borrower or any Subsidiary. For purposes of this
provision "Restricted Payment" means (i) any dividend or other distribution on
any shares of a Person's capital stock (except dividends payable solely in
shares of its capital stock or in rights to subscribe for or purchase shares of
its capital stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (x) any shares of a Person's capital stock or (y)
any option, warrant or other right to acquire shares of a Person's capital
stock.
6.9    Securities Act of 1933. Neither the Borrower nor any agent acting for it
will take any action which would subject the sale of the Notes to the provisions
of Section 5 of the Securities Act of 1933, as amended.
6.10    Subsidiaries. The Borrower will not acquire or form any Subsidiary
(excluding wholly-owned Subsidiaries which have executed and delivered a
Guaranty) which individually or in the aggregate with all other Subsidiaries
would own more than ten percent (10%) in value of the Borrower's and the
Subsidiaries' consolidated assets as determined in accordance with Generally
Accepted Accounting Principles. To the extent that any wholly-owned Subsidiary
executes and delivers a Guaranty, such Guaranty shall be delivered in Proper
Form to the Agent,

-55-





--------------------------------------------------------------------------------




together with such Subsidiary's Organizational Documents and current
certificates of existence and good standing for the state in which it is
organized and such Guaranty must remain in full force and effect.
7.    Events of Default and Remedies.
7.1    Events of Default. If any of the following events shall occur, then, as
to any failure to make any payment other than principal pursuant to
Section 7.1(a), if the failure has not been waived, cured or remedied within
five (5) Business Days following the due date for any such payment, as to the
events described in, Sections 7.1(b), (c), and (d), if the event has not been
waived, cured or remedied within twenty (20) days after the Agent gives the
Borrower written notice of such event, at any time thereafter, and as to all of
the other events described herein, at any time, the Agent may, or, at the
request of the Majority Lenders, shall do any or all of the following, provided
that the declaration described in (1) below and the termination described in (2)
below shall be deemed to have been made immediately upon the occurrence of any
event described in Sections 7.1(g) or (h); (1) without notice to the Borrower,
declare the Notes and all Obligations to be, and thereupon the Notes and all
Obligations shall forthwith become, immediately due and payable, together with
all accrued interest thereon, without notice of any kind, notice of acceleration
or of intention to accelerate, presentment and demand or protest, all of which
are hereby expressly waived; (2) without notice to the Borrower, terminate the
Total Commitment; (3) exercise, as may any other Lender, its rights of offset
against each account and all other Property of the Borrower in the possession of
the Agent or any such Lender, which right is hereby granted by the Borrower to
the Agent and each Lender; and (4) exercise any and all other rights pursuant to
the Credit Documents:
(a)    The Borrower shall fail to pay or prepay any principal of or interest on
the Notes, any reimbursement obligation with respect of an LC Disbursement, or
any fee or any other obligation hereunder when due or under the Fee Letter; or
(b)    Any Obligor shall fail to pay when due, or within any applicable period
of grace, any principal of or interest on any other Indebtedness in excess of
$5,000,000.00 or any such Indebtedness shall be accelerated as a result of a
default; or
(c)    Any written representation or warranty made in any Credit Document by or
on behalf of any Obligor, when taken as a whole shall prove to have been
incorrect, false or misleading in any material respect; or
(d)    Default shall occur in the punctual and complete performance of any
covenant of the Borrower or any other Person other than the Agent or the Lenders
contained in any Credit Document not specifically set forth in this Section; or
(e)    A final judgment or judgments in the aggregate for the payment of money
in excess of $5,000,000.00 shall be rendered against any Obligor and the same
shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed; or

-56-





--------------------------------------------------------------------------------




(f)    Any order shall be entered in any proceeding against any Obligor
decreeing the dissolution, liquidation or split‑up thereof, and such order shall
remain in effect for more than thirty (30) days; or
(g)    Any Obligor shall make a general assignment for the benefit of creditors
or shall petition or apply to any tribunal for the appointment of a trustee,
custodian, receiver or liquidator of all or any substantial part of its
business, estate or assets or shall commence any proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; or
(h)    Any such petition or application shall be filed or any such proceeding
shall be commenced against any Obligor and such Person by any act or omission
shall indicate approval thereof, consent thereto or acquiescence therein, or an
order shall be entered appointing a trustee, custodian, receiver or liquidator
of all or any substantial part of the assets of any Obligor or granting relief
to any Obligor or approving the petition in any such proceeding, and such order
shall remain in effect for more than ninety (90) days; or
(i)    Any Obligor shall fail generally to pay its debts as they become due or
suffer any writ of attachment or execution or any similar process to be issued
or levied against it or any substantial part of its Property which is not
released, stayed, bonded or vacated within thirty (30) days after its issue or
levy; or
(j)    Any Obligor shall have concealed, removed, or permitted to be concealed
or removed, any part of its Property, with intent to hinder, delay or defraud
its creditors or any of them, or made or suffered a transfer of any of its
Property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or shall have made any transfer of its Property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid; or
(k)    Any Change of Control shall occur.
7.2    Actions in Respect of Letters of Credit    .
(a)    If, at any time and from time to time, any Letter of Credit shall have
been issued hereunder and an Event of Default shall have occurred and be
continuing, provided that Borrower had not prior thereto made a deposit with
respect to the applicable Letter of Credit pursuant to Section 2.8(c) hereof,
then, upon the occurrence and during the continuation thereof, the Agent may,
and upon the demand of the Majority Lenders shall, whether in addition to the
taking by the Agent of any of the actions described in Section 7.1 or otherwise,
make a demand upon the Borrower to, and forthwith upon such demand (but in any
event within ten (10) days after such demand) the Borrower shall pay to the
Agent, on behalf of the Lenders, in same day funds at the Agent's office
designated in such demand, for deposit in a special cash collateral account (the
"Letter of Credit Collateral Account") to be maintained in the name of the Agent
(on behalf of the Lenders) and under its sole dominion and control at such place
as shall be designated by the Agent, an amount equal to the amount of the LC
Exposure under the Letters of

-57-





--------------------------------------------------------------------------------




Credit, provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.1(g) or
(h). The Borrower shall also deposit in the Letter of Credit Collateral Account
any amounts required under Section 2.8(c). Interest shall accrue on the Letter
of Credit Collateral Account at a rate equal to the rate on overnight funds.
(b)    The Borrower hereby pledges, assigns and grants to the Agent, as
administrative agent for its benefit and the ratable benefit of the Lenders a
lien on and a security interest in, the following collateral (the "Letter of
Credit Collateral"):
(i)    the Letter of Credit Collateral Account, all cash deposited therein and
all certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;
(ii)    all notes, certificates of deposit and other instruments from time to
time hereafter delivered to or otherwise possessed by the Agent for or on behalf
of the Borrower in substitution for or in respect of any or all of the then
existing Letter of Credit Collateral;
(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the then existing Letter of Credit Collateral; and
(iv)    to the extent not covered by the above clauses, all proceeds of any or
all of the foregoing Letter of Credit Collateral.
The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Credit Document.


(c)    The Borrower hereby authorizes the Agent for the ratable benefit of the
Lender to apply, from time to time after funds are deposited in the Letter of
Credit Collateral Account, funds then held in the Letter of Credit Collateral
Account to the payment of any amounts, in such order as the Agent may elect, as
shall have become due and payable by the Borrower to the Lenders in respect of
the Letters of Credit.
(d)    Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Section 7.2(h)
hereof.
(e)    The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 7.2.
(f)    If any Event of Default shall have occurred and be continuing:

-58-





--------------------------------------------------------------------------------




(i)    The Agent may, in its sole discretion without notice to the Borrower
except as required by law and at any time from time to time, charge, set off or
otherwise apply all or any part of first, (x) to amounts previously drawn on any
Letter of Credit that have not been reimbursed by the Borrower and (y) any LC
Exposure described in the definition thereof that is then due and payable and
second, to any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the Agent
shall elect. The rights of the Agent under this Section 7.2 are in addition to
any rights and remedies which any Lender may have.
(ii)    The Agent may also exercise, in its sole discretion, in respect of the
Letter of Credit Collateral Account, in addition to the other rights and
remedies provided herein or otherwise available to it, all the rights and
remedies of a secured party upon default under the Uniform Commercial Code in
effect in the Commonwealth of Pennsylvania at that time.
(g)    The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Letter of Credit Collateral if the Letter of
Credit Collateral is accorded treatment substantially equal to that which the
Agent accords its own property, it being understood that, assuming such
treatment, the Agent shall not have any responsibility or liability with respect
thereto.
(h)    Except in the case of a deposit made pursuant to Section 2.8(c) hereof,
at such time as all Events of Default have been cured or waived in writing, all
amounts remaining in the Letter of Credit Collateral Account shall be promptly
returned to the Borrower. Absent such cure or written waiver, any surplus of the
funds held in the Letter of Credit Collateral Account and remaining after
payment in full of all of the Obligations of the Borrower hereunder and under
any other Credit Document after the Maturity Date shall be paid to the Borrower
or to whomsoever may be lawfully entitled to receive such surplus. Any deposit
made pursuant to Section 2.8(c) shall either be applied in reimbursement of any
amount funded pursuant to a draw on the applicable Letter of Credit, or promptly
returned to the Borrower in the event of the termination or cancellation of such
Letter of Credit without a draw having been made thereon so long as no Default
or Event of Default shall then exist hereunder.
7.3    Allocation of Proceeds. If an Event of Default shall have occurred and be
continuing, all payments received by the Agent under any of the Credit Documents
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder or thereunder, shall be applied by the
Agent in the following order and priority:
(a)    amounts due to the Agent and the Lenders in respect of fees and expenses
due under Section 5.10;
(b)    payments of the fees due to the Agent and the Lenders under Section 2.6;
(c)    payments of any amounts due to the Agent and the Lenders under Sections
3.5, 3.9 and 5.14;

-59-





--------------------------------------------------------------------------------




(d)    payments of interest on the Loans to be applied for the ratable benefit
of the Lenders;
(e)    payments of principal of the Loans to be applied for the ratable benefit
of the Lenders;
(f)    payments of all other amounts due under any of the Credit Documents, if
any, to be applied for the ratable benefit of the Lenders; and
(g)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.
7.4    Remedies Cumulative. No remedy, right or power conferred upon the Agent
or the Lenders is intended to be exclusive of any other remedy, right or power
given hereunder or now or hereafter existing at law, in equity, or otherwise,
and all such remedies, rights and powers shall be cumulative.
8.    The Agent.
8.1    Appointment, Powers and Immunities. (a) Each Lender and the Issuing Bank
hereby irrevocably appoints and authorizes the Agent to act as its agent
hereunder and under the other Credit Documents with such powers as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such other powers as are reasonably incidental thereto. The Agent (i) shall
not have any duties or responsibilities except those expressly set forth in this
Agreement and the other Credit Documents, and shall not by reason of this
Agreement or any other Credit Document be a trustee for any Lender; (ii) shall
not be responsible to any Lender for any recitals, statements, representations
or warranties contained in this Agreement or any other Credit Document, or in
any certificate or other document referred to or provided for in, or received by
any of them under, this Agreement or any other Credit Document, or for the
value, validity, effectiveness, genuineness, enforceability, execution, filing,
registration, collectability, recording, perfection, existence or sufficiency of
this Agreement or any other Credit Document or any other document referred to or
provided for herein or therein or any property covered thereby or for any
failure by any Party or any other Person to perform any of its obligations
hereunder or thereunder, and shall not have any duty to inquire into or pass
upon any of the foregoing matters; (iii) shall not be required to initiate or
conduct any litigation or collection proceedings hereunder or any other Credit
Document except to the extent requested by the Majority Lenders; (iv) SHALL NOT
BE RESPONSIBLE FOR ANY MISTAKE OF LAW OR FACT OR ANY ACTION TAKEN OR OMITTED TO
BE TAKEN BY IT HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR IN
CONNECTION HEREWITH OR THEREWITH, INCLUDING, WITHOUT LIMITATION, PURSUANT TO ITS
OWN NEGLIGENCE, BUT NOT INCLUDING AND EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE AGENT; (v) shall not be bound by or obliged to recognize any
agreement among or between the Borrower, the Agent, any Lender and the Issuing
Bank other

-60-





--------------------------------------------------------------------------------




than this Agreement and the other Credit Documents, regardless of whether the
Agent has knowledge of the existence of any such agreement or the terms and
provisions thereof; (vi) shall not be charged with notice or knowledge of any
fact or information not herein set out or provided to the Agent in accordance
with the terms of this Agreement or any other Credit Document; (vii) shall not
be responsible for any delay, error, omission or default of any mail, telegraph,
cable or wireless agency or operator; and (viii) shall not be responsible for
the acts or edicts of any Governmental Authority. The Agent may employ agents
and attorneys‑in‑fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys‑in‑fact selected by it with
reasonable care.
(b)    Without the prior written consent of Agent and all of the Lenders which
are not Defaulting Lenders, Agent shall not (i) modify or amend in any respect
whatsoever the interest rate provisions of the Credit Documents, (ii) increase
the Total Commitment above $225,000,000.00, except as provided in Section 2.7
hereof, (iii) extend the Maturity Date other than in accordance with the express
provisions of the Credit Documents, (iv) extend or reduce the due date for or
the amount of the scheduled payments of principal or interest on the Loans, the
LC Disbursements, the Facility Fee, the Letter of Credit Fee or the Extension
Fee, (v) amend the definition of Majority Lenders or any requirement that
certain actions be taken only with the consent of a certain number of the
Lenders, (vi) release any Guarantor or any collateral for the Loans, except as
provided in Section 5.17(c) or (vii) modify or amend any provision of any Credit
Document which by its terms requires the consent of all of the Lenders for
amendment. From time to time upon Agent's request, each Lender shall execute and
deliver such documents and instruments as may be reasonably necessary to enable
Agent to effectively administer and service the Loan in its capacity as Agent
and in the manner contemplated by the provisions of this Agreement. No amendment
or agreement shall increase the Lender Commitment of any Lender without the
written consent of such Lender.
(c)    All information provided to the Agent under or pursuant to the Credit
Documents, and all rights of the Agent to receive or request information, or to
inspect information or Property, shall be by the Agent on behalf of the Lenders
and the Issuing Bank. If any Lender requests that it be able to receive or
request such information, or make such inspections, in its own right rather than
through the Agent, the Borrower will cooperate with the Agent and such Lender in
order to obtain such information or make such inspection as such Lender may
reasonably require.
(d)    The Borrower shall be entitled to rely upon a written notice or a written
response from the Agent as being pursuant to concurrence or consent of the
Majority Lenders or all of the Lenders, as applicable, unless otherwise
expressly stated in the Agent's notice or response.
8.2    Reliance. The Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telex,
telecopy, telegram or cable) reasonably believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel (which may be counsel for the
Borrower), independent accountants and other experts selected by the Agent. The
Agent shall not be required in any way to determine the identity or authority of
any

-61-





--------------------------------------------------------------------------------




Person delivering or executing the same. As to any matters not expressly
provided for by this Agreement or any other Credit Document, the Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and thereunder in accordance with instructions of the Majority Lenders, and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. If any order, writ, judgment or decree shall be made or entered by any
court affecting the rights, duties and obligations of the Agent under this
Agreement or any other Credit Document, then and in any of such events the Agent
is authorized, in its sole discretion, to rely upon and comply with such order,
writ, judgment or decree which it is advised by legal counsel of its own
choosing is binding upon it under the terms of this Agreement, the relevant
Credit Document or otherwise; and if the Agent complies with any such order,
writ, judgment or decree, then it shall not be liable to any Lender or to any
other Person by reason of such compliance even though such order, writ, judgment
or decree may be subsequently reversed, modified, annulled, set aside or
vacated.
8.3    Defaults. The Agent shall not be deemed to have constructive knowledge of
the occurrence of a Default (other than the non‑payment of principal of or
interest on Loans) unless it has received notice from a Lender or the Borrower
specifying such Default and stating that such notice is a "Notice of Default".
In the event that the Agent receives such a notice of the occurrence of a
Default, or whenever the Agent has actual knowledge of the occurrence of a
Default, the Agent shall give prompt written notice thereof to the Lenders (and
shall give each Lender prompt notice of each such non‑payment). The Agent shall
(subject to Section 8.7 hereof) take such action with respect to such Default as
shall be directed by the Majority Lenders and within its rights under the Credit
Documents and at law or in equity, provided that, unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, permitted hereby with
respect to such Default as it shall deem advisable in the best interests of the
Lenders and within its rights under the Credit Documents in order to preserve,
protect or enhance the collectability of the Loans, at law or in equity.
Provided, however, that if there is an occurrence of an Event of Default, then
in no event or under any circumstances shall any of the actions described in
Sections 8.1(b)(i) through (vii) of this Agreement be taken, without in each
instance the written consent of Agent and all of the Lenders other than any
Defaulting Lender.
8.4    Rights as a Lender. With respect to the Total Commitment and the Loans
made, Agent, in its capacity as a Lender hereunder shall have the same rights
and powers hereunder as any other Lender and may exercise the same as though it
were not acting in its agency capacity, and the term "Lender" or "Lenders"
shall, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent may (without having to account therefor to any
other Lender) as a Lender, and to the same extent as any other Lender, accept
deposits from, lend money to and generally engage in any kind of banking, trust,
letter of credit, agency or other business with the Borrower (and any of its
Affiliates) as if it were not acting as the Agent but solely as a Lender. The
Agent may accept fees and other consideration from the Borrower (in addition to
the fees heretofore agreed to between the Borrower and the Agent) for services
in connection with this Agreement or otherwise without having to account for the
same to the Lenders.

-62-





--------------------------------------------------------------------------------




8.5    Indemnification. The Lenders agree to indemnify the Agent, its officers,
directors, agents and Affiliates (to the extent not reimbursed by the Borrower
as may be required by the terms of the Credit Documents, and without limiting
the obligation of the Borrower to do so), ratably in accordance with each
Lender's respective Percentage, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever (INCLUDING BUT NOT LIMITED TO,
THE CONSEQUENCES OF THE NEGLIGENCE OF THE AGENT, BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE AGENT) which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Agreement or any other Credit Document or any other documents contemplated by or
referred to herein or therein, or the transactions contemplated hereby or
thereby (including, without limitation, interest, penalties, reasonable
attorneys' fees and amounts paid in settlement in accordance with the terms of
this Section 8, but excluding, unless a Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, INCLUDING BUT NOT LIMITED TO THE
NEGLIGENCE OF THE AGENT, BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE AGENT, provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified, or from the Agent's default in the express obligations
of the Agent to the Lenders provided for in this Agreement. The obligations of
the Lenders under this Section 8.5 shall survive the termination of this
Agreement and the repayment of the Obligations.
8.6    Non‑Reliance on Agent and Other Lenders‑. Each Lender agrees that it has
received current financial information with respect to the Obligors and that it
has, independently and without reliance on the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Obligors and decision to enter into this Agreement
and that it will, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Credit Documents. The
Agent shall not be required to keep itself informed as to the performance or
observance by any Party of this Agreement or any of the other Credit Documents
or any other document referred to or provided for herein or therein or to
inspect the properties or books of the Borrower or any Party except as
specifically required by the Credit Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent hereunder or the other Credit Documents, the Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Borrower or any other Party (or any of their affiliates) which may come into the
possession of the Agent. Each Lender assumes all risk of loss in connection with
its Percentage in the Loans to the full extent of its Percentage therein. The
Agent assumes all risk of loss in connection with its Percentage in the Loans to
the full extent of its Percentage therein.
8.7    Failure to Act. Except for action expressly required of the Agent, as the
case may be, hereunder, or under the other Credit Documents, the Agent shall in
all cases be fully justified

-63-





--------------------------------------------------------------------------------




in failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction by the Lenders of their indemnification
obligations under Section 8.5 hereof against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.
8.8    Resignation of Agent. Subject to the appointment and acceptance of a
successor Agent as provided below, the Agent may resign at any time by giving
notice thereof to the Lenders and the Borrower. The Agent shall resign upon the
request of the Majority Lenders to the extent that the Agent shall have
committed any gross negligence or willful misconduct in the performance of its
duties under this Agreement. Upon any such resignation, (i) the Majority Lenders
without the consent of the Borrower shall have the right to appoint a successor
Agent so long as such successor Agent is also a Lender at the time of such
appointment and (ii) the Majority Lenders shall have the right to appoint a
successor Agent that is not a Lender at the time of such appointment so long as
the Borrower (if no Event of Default is then in existence) consents to such
appointment (which consent shall not be unreasonably withheld). If no successor
Agent shall have been so appointed by the Majority Lenders and accepted such
appointment within 30 days after the retiring Agent's giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders, and with the
consent of the Borrower which shall not be unreasonably withheld, appoint a
successor Agent. Any successor Agent shall be an Eligible Institution. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations as Agent thereafter
arising hereunder and under any other Credit Documents, but shall not be
discharged from any liabilities for its actions as Agent prior to the date of
discharge. Such successor Agent shall promptly specify by notice to the Borrower
its principal office referred to in Section 2.1 and Section 2.2 hereof. After
any retiring Agent's resignation hereunder as Agent, the provisions of this
Section 8 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent.
8.9    No Partnership. Neither the execution and delivery of this Agreement nor
any of the other Credit Documents nor any interest the Lenders, the Agent or any
of them may now or hereafter have in all or any part of the Obligations shall
create or be construed as creating a partnership, joint venture or other joint
enterprise between the Lenders or among the Lenders and the Agent. The
relationship between the Lenders, on the one hand, and the Agent, on the other,
is and shall be that of principals and agent only, and nothing in this Agreement
or any of the other Credit Documents shall be construed to constitute the Agent
as trustee or other fiduciary for any Lender or to impose on the Agent any duty,
responsibility or obligation other than those expressly provided for herein and
therein.
8.10    Consents and Approvals. All communications from Agent to the Lenders
requesting the Lenders' determination, consent, approval or disapproval (i)
shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise
each Lender where such matter or item may be inspected, or shall otherwise
describe the

-64-





--------------------------------------------------------------------------------




matter or issue to be resolved, (iii) shall include, if reasonably requested by
a Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to Agent by Borrower in
respect of the matter or issue to be resolved, and (iv) shall include Agent's
recommended course of action or determination in respect thereof. Each Lender
shall reply promptly, but in any event within ten (10) Business Days after
receipt of the request therefor from Agent (the "Lender Reply Period"). Unless a
Lender shall give written notice to Agent that it objects to the recommendation
or determination of Agent (together with a written explanation of the reasons
behind such objection) within the Lender Reply Period, such Lender shall be
deemed to have approved of or consented to such recommendation or determination.
With respect to decisions requiring the approval of the Majority Lenders or all
the Lenders, Agent shall submit its recommendation or determination for approval
of or consent to such recommendation or determination to all Lenders and upon
receiving the required approval or consent shall follow the course of action or
determination of the Majority Lenders (and each non-responding Lenders shall be
deemed to have concurred with such recommended course of action) or all the
Lenders, as the case may be.
8.11    No Reliance on Agent's Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender's,
Affiliate's, participant's or assignee's customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
1020.220 (as hereafter amended or replaced, the "CIP Regulations"), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Credit Documents or the transactions hereunder or contemplated
hereby: (i) any identity verification procedures, (ii) any recordkeeping,
(iii) comparisons with government lists, (iv) customer notices, or (v) other
procedures required under the CIP Regulations or such other Anti-Terrorism Laws.
8.12    [Intentionally Deleted.]
8.13    Titled Agents. Each of the Co-Documentation Agents and the
Co-Syndication Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of "Co-Syndication Agent" and
"Co-Documentation Agent" are solely honorific and imply no fiduciary
responsibility on the part of such agents to the Agent, the Borrower or any
Lender and the use of such titles does not impose on such agents any duties or
obligations greater than those of any other Lender or entitle such agents to any
rights other than those to which any other Lender is entitled.
9.    Miscellaneous    .
9.1    No Waiver, Amendments. No waiver of any Default shall be deemed to be a
waiver of any other Default. No failure to exercise or delay in exercising any
right or power under any Credit Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude any
further or other exercise thereof or the exercise of any other right or power.
Except as may be prohibited by Section 8.1 hereof, no amendment,

-65-





--------------------------------------------------------------------------------




modification or waiver of any provision of any Credit Document shall be
effective unless the same is in writing and signed by the Borrower and the
Majority Lenders. No notice to or demand on the Borrower or any other Person
shall entitle the Borrower or any other Person to any other or further notice or
demand in similar or other circumstances.
9.2    Notices. Any notice, request, demand, direction or other communication
(for purposes of this Section 9.2 only, a "Notice") to be given to or made upon
any party hereto under any provision of this Agreement shall be given or made by
telephone or in writing (which includes by means of electronic transmission
(i.e., "e-mail") or facsimile transmission or by setting forth such Notice on a
site on the World Wide Web (a "Website Posting") if Notice of such Website
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 9.2) in accordance with this Section 9.2. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on the signature pages hereof or in
accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 9.2. Any Notice shall be effective:
(a)    In the case of hand-delivery, when delivered;
(b)    If given by mail, four days after such Notice is deposited with the
United States Postal Service, with first-class postage paid, return receipt
requested;
(c)    In the case of a telephonic Notice, when a party is contacted by the
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(d)    In the case of a facsimile transmission, when sent to the applicable
party's facsimile machine's telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(e)    In the case of electronic transmission, when actually received;
(f)    In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 9.2; and
(g)    If given by any other means (including by overnight courier), when
actually received. Any Lender giving a Notice to an Obligor shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.
9.3    Venue. ALLEGHENY COUNTY, PENNSYLVANIA SHALL BE A PROPER PLACE OF VENUE TO
ENFORCE PAYMENT OR PERFORMANCE OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
UNLESS THE AGENT SHALL GIVE ITS PRIOR WRITTEN CONSENT TO A DIFFERENT VENUE. THE
BORROWER

-66-





--------------------------------------------------------------------------------




HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS IN THE COMMONWEALTH OF PENNSYLVANIA AND AGREES AND CONSENTS THAT
SERVICE OF PROCESS MAY BE MADE UPON IT IN ANY PROCEEDING ARISING OUT OF ANY OF
THE CREDIT DOCUMENTS BY SERVICE OF PROCESS AS PROVIDED BY PENNSYLVANIA LAW. THE
BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE CREDIT DOCUMENTS
IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA, OR IN THE UNITED
STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, PITTSBURGH
DIVISION, AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIMS THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. THE BORROWER (A) AGREES TO DESIGNATE AND MAINTAIN AN AGENT
FOR SERVICE OF PROCESS IN THE COMMONWEALTH OF PENNSYLVANIA IN CONNECTION WITH
ANY SUCH SUIT, ACTION OR PROCEEDING AND TO DELIVER TO THE AGENT EVIDENCE THEREOF
AND (B) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY NOTICE GIVEN AS
PROVIDED FOR IN THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
AGENT OR THE LENDERS TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE BORROWER IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY
APPLICABLE LAW. THE BORROWER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST THE AGENT OR ANY LENDER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS SHALL BE BROUGHT AND MAINTAINED IN
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA OR THE UNITED STATES
DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, PITTSBURGH DIVISION.
9.4    Choice of Law. THIS AGREEMENT, THE NOTES AND THE OTHER CREDIT DOCUMENTS
HAVE BEEN NEGOTIATED, EXECUTED AND DELIVERED IN THE COMMONWEALTH OF PENNSYLVANIA
AND SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, INCLUDING ALL APPLICABLE FEDERAL LAW,
FROM TIME TO TIME IN FORCE IN THE COMMONWEALTH OF PENNSYLVANIA.
9.5    Survival; Parties Bound; Successors and Assigns. (a) All representations,
warranties, covenants and agreements made by or on behalf of the Borrower in
connection herewith shall survive the execution and delivery of the Credit
Documents, shall not be affected by any investigation made by any Person, and
shall bind the Borrower and its successors, trustees, receivers and assigns and
inure to the benefit of the successors and assigns of the Agent, the Lenders and
the Issuing Bank (including any Affiliate of the Issuing Bank that issues any

-67-





--------------------------------------------------------------------------------




Letter of Credit); provided, however, that the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent and all of the Lenders, and any such assignment or transfer
without such consent shall be null and void.
(b)    Subject to Sections 9.5(d) and (e) of this Agreement, a Lender may assign
part of its Lender Commitment to an Eligible Institution so long as such
assignment shall (i) include the voting rights and all other rights and
obligations attributable thereto, and include a written assumption by the
assignee of the assigning Lender's obligations under the Credit Documents, (ii)
require the written consent of the Borrower (so long as no Event of Default is
then in existence) and the Agent (and in the case of an assignment of all or a
portion of a Lender Commitment or any Lender's obligation in respect of its LC
Exposure, the Issuing Bank), such consents not to be unreasonably withheld,
(iii) be in a minimum amount of $5,000,000.00 if assigned to a Person not
already a Lender, (iv) not reduce the Lender's Lender Commitment to an amount
less than $5,000,000.00, unless such Lender's Commitment is reduced to zero, and
(v) include payment to the Agent by the Lender of a service fee for each
assignment equal to $3,000.00. Any attempted Assignment which is not permitted
in accordance with this subsection shall be treated as the sale of a
participating interest.
(c)    Subject to Section 9.5(d) and (e) of this Agreement, a Lender may sell
participating interests in any of its Loans to (i) any Person so long as such
participation shall (A) limit the voting rights of the participant, if any, to
the ability to vote for changes in the amount of the Total Commitment, or the
applicable Lender Commitment, the interest rate on the Loans (or any extension
of the time for the payment thereof, the amount or any extension of the time for
the payment thereof, of the Facility Fee, the Letter of Credit Fee or the
Extension Fee, the requirements for Guaranties and for collateral, and the
Maturity Date, and (B) require written notice to the Agent and the Borrower but
not any consent of the Agent, the Borrower or any other Lender; and (ii) any
Person formed to hold LIBOR Borrowings for specific Interest Periods, with
liquidity and credit support provided by the participating Lender, so long as
such participation shall convey no voting rights to the participant. In
connection with any sale of a participating interest made in compliance with
this Agreement, (i) the participating Lender shall continue to be liable for its
Lender Commitment and its other obligations under the Credit Documents, (ii) the
Agent, the Borrower and the other Lenders shall continue to deal solely and
directly with the participating Lender in connection with such Lender's rights
and obligations under the Credit Documents, and (iii) the participant may not
require the participating Lender to take or refrain from taking any action under
the Credit Documents that is in conflict with the terms and provisions of the
Credit Documents, and (iv) the participant shall have the same rights that a
Lender may have under Section 5.14.
(d)    A Lender may assign all or any part of its Loans, participations in
Letters of Credit or its Lender Commitment or its Lender Commitment to another
Lender, an Affiliate of the Lender, or to an Approved Fund, without written
consent of the Agent and the Borrower.
(e)    Notwithstanding any provision hereof to the contrary, any Lender may
assign and pledge all or any portion of its Lender Commitment and Loans to a
Federal Reserve Bank;

-68-





--------------------------------------------------------------------------------




provided, however, that any such assignment or pledge shall not relieve such
Lender from its obligations under the Credit Documents.
(f)    The term of this Agreement shall be until the final maturity of the Notes
and the payment of all amounts due under the Credit Documents.
(g)    Any Lender may share information with respect to any of the Obligors with
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement.
(h)    No assignment or participation of any Lender's interest to any Obligor or
any Affiliate of any Obligor shall be permitted.
9.6    Counterparts. This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.
9.7    Usury Not Intended; Refund of Any Excess Payments. It is the intent of
the parties in the execution and performance of this Agreement to contract in
strict compliance with the usury laws of the Commonwealth of Pennsylvania and
the United States of America from time to time in effect. In furtherance
thereof, the Agent, the Lenders and the Borrower stipulate and agree that none
of the terms and provisions contained in this Agreement or the other Credit
Documents shall ever be construed to create a contract to pay for the use,
forbearance or detention of money with interest at a rate in excess of the
Ceiling Rate and that for purposes hereof "interest" shall include the aggregate
of all charges which constitute interest under such laws that are contracted
for, reserved, taken, charged or received under this Agreement. In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the Ceiling Rate, the Borrower, the Agent and the Lenders shall, to the
maximum extent permitted under applicable law, (a) characterize any nonprincipal
payment as an expense, fee or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) "spread" the total amount
of interest throughout the entire contemplated term of the Loans. The provisions
of this paragraph shall control over all other provisions of the Credit
Documents which may be in apparent conflict herewith.
9.8    Captions. The headings and captions appearing in the Credit Documents
have been included solely for convenience and shall not be considered in
construing the Credit Documents.
9.9    Severability. If any provision of any Credit Documents shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired thereby.
9.10    Disclosures. Every reference in the Credit Documents to disclosures of
the Borrower to the Agent and the Lenders in writing, to the extent that such
references refer to disclosures at or prior to the execution of this Agreement,
shall be deemed strictly to refer only to

-69-





--------------------------------------------------------------------------------




written disclosures delivered to the Agent and the Lenders in an orderly manner
concurrently with the execution hereof.
9.11    Entire Agreement. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TOGETHER
CONSTITUTE A WRITTEN AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
9.12    Waiver of Jury Trial. THE BORROWER, THE AGENT AND THE LENDERS WAIVE THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO,
THE SUBJECT MATTER OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
OF THE TRANSACTIONS RELATED TO ANY OF THE CREDIT DOCUMENTS. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER, THE AGENT AND THE
LENDERS AND BORROWER, THE AGENT AND THE LENDERS ACKNOWLEDGE THAT NONE OF THE
THEM NOR ANY PERSON ACTING ON BEHALF OF ANY OF THEM HAS OR HAVE MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. THE BORROWER, THE AGENT AND THE LENDERS FURTHER
ACKNOWLEDGE THAT EACH OF THEM HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED BY ITS OWN FREE WILL, AND THAT
EACH OF THEM HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE
BORROWER, THE AGENT AND THE LENDERS AGREE THAT THE OBLIGATIONS EVIDENCED BY THIS
AGREEMENT ARE EXEMPTED TRANSACTIONS UNDER THE TRUTH-IN-LENDING ACT, 15 U.S.C.
SECTION 1601, ET SEQ. THE BORROWER, THE AGENT AND THE LENDERS FURTHER
ACKNOWLEDGE THAT EACH OF THEM HAS READ AND UNDERSTANDS THE MEANING OF THIS
WAIVER PROVISION.
9.13    Amendment and Restatement. This Agreement amends, restates, replaces and
supersedes, in its entirety, the Existing Credit Agreement (as defined in the
Recitals to this Agreement). Borrower represents, warrants and agrees that, as
of the date hereof, (i) there is no uncured Default or Event of Default under
the Existing Credit Agreement by any party thereto; (ii) no condition exists
which, but for the passage of time or giving of notice, would constitute an
uncured Default or Event of Default by any party thereto or which could give
rise to a setoff or defense under the Existing Credit Agreement; (iii) the
Existing Credit Agreement and the related loan documents are valid, in full
force and effect, and are legally binding on the parties thereto and any prior
or current holder thereof; (iv) Borrower has no defenses to the enforceability
of the Existing Credit Agreement, including, but not limited to, the defense of
usury; and (v) Borrower has no right of set-off to any sums due under the
Existing Credit Agreement and related loan documents and no counterclaims
against any party thereto or prior or current holder thereof or

-70-





--------------------------------------------------------------------------------




counterclaims pertaining to the Existing Credit Agreement. It is the intention
of the Borrower and the Lenders that while this Agreement amends, restates,
replaces and supersedes, in its entirety, the indebtedness evidenced by the
Existing Credit Agreement and the related loan documents, this Agreement is not
in payment or satisfaction of the Existing Credit Agreement and related loan
documents, but rather is in substitution of one evidence of debt for another.
Nothing herein contained is intended as, or shall be construed as, a novation of
the Existing Credit Agreement and related loan documents.
9.14    USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, each Lender will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Lender to identify
the Borrower, such as organizational documents. For some business and
organizations, the Lender may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.
[SIGNATURE PAGES FOLLOW]









-71-





--------------------------------------------------------------------------------




[SIGNATURE PAGE 1 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership


By:
EastGroup Properties General Partners, Inc., General Partner





By: /s/ N. KEITH MCKEY    
Name:    N. Keith McKey
Title:    Executive Vice President, Chief
Financial Officer, Secretary and
Treasurer




By: /s/ BRUCE CORKERN    
Name:    Bruce Corkern
Title:    Senior Vice President, Controller
and Chief Accounting Officer


EASTGROUP PROPERTIES, INC., a Maryland corporation




By: /s/ N. KEITH MCKEY    
Name:    N. Keith McKey
Title:    Executive Vice President, Chief
Financial Officer, Secretary and
Treasurer




By: /s/ BRUCE CORKERN    
Name:    Bruce Corkern
Title:    Senior Vice President, Controller
and Chief Accounting Officer


Address:
190 East Capitol Street, Suite 400
Jackson, Mississippi 39201
Attention: Chief Financial Officer







--------------------------------------------------------------------------------




[SIGNATURE PAGE 2 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]


Lender Commitment: $40,000,000        PNC BANK, NATIONAL ASSOCIATION,
Percentage: 17.777777778%            as Administrative Agent and as a Lender




By: /s/ ANDREW T. WHITE        
Name: Andrew T. White
Title: Senior Vice President


Address:
1600 Market Street, 30th Floor
Mail Stop: F2-F070-30-3
Philadelphia, PA 19103
Attention: Andrew T. White/Real Estate Banking
Telephone No.: 215-585-6123
Telecopy No.: 215-585-5806
E-Mail: andrew.white@pnc.com


With a copy to:
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention: Kate Lorenzato
Telephone No.: 412-768-2669
Telecopy No.: 412-768-5754
E-Mail: kathleen.lorenzato@pnc.com





































--------------------------------------------------------------------------------




[SIGNATURE PAGE 3 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]


Lender Commitment: $31,750,000        REGIONS BANK,
Percentage: 14.111111111%
as Co-Syndication Agent and as a Lender





By: /s/ KERRI RAINES    
Name: Kerri Raines
Title: Vice President


Address:
1900 5th Avenue North, BRC-15
Birmingham, AL 35203
Attn: Kerri L. Raines
Telephone No.: 205-801-0621
Telecopy No.: 205-264-5456
E-Mail: kerri.raines@regions.com

























































--------------------------------------------------------------------------------




[SIGNATURE PAGE 4 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]




Lender Commitment: $31,750,000        SUNTRUST BANK,
Percentage: 14.111111111%
as Co-Syndication Agent and as a Lender





By: /s/ W. JOHN WENDLER    
Name: W. John Wendler
Title: Senior Vice President


Address:
American Center West
8330 Boone Boulevard, 8th Floor
Vienna, VA 22182-2624
Attn: John Wendler
Telephone No.: 703-442-1563
Telecopy No.: 703-442-1570
E-Mail: john.wendler@suntrust.com





















































--------------------------------------------------------------------------------




[SIGNATURE PAGE 5 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]


Lender Commitment: $31,750,000        U.S. BANK NATIONAL ASSOCIATION,
Percentage: 14.111111111%
as Co-Documentation Agent and as a Lender





By: /s/ DAVID STARR    
Name: David Starr
Title: Vice President


Address:
U.S. Bank National Association
209 South LaSalle Street, Suite 210
Chicago, IL 60604
Attn: David Starr, Vice President
Telephone No.: 312-325-8868
Telecopy No.: 312-325-8853
E-Mail: david.starr@usbank.com


With a copy to:
U.S. Bank National Association
209 South LaSalle Street, Suite 210
Chicago, IL 60604
Attn: Patrick Kennelly, Vice President
Telephone No.: 312-325-8882
Telecopy No.: 312-325-8853
E-Mail: patrick.kennelly@usbank.com





































--------------------------------------------------------------------------------




[SIGNATURE PAGE 6 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]


Lender Commitment: $31,750,000        WELLS FARGO BANK, NATIONAL
Percentage: 14.111111111%
ASSOCIATION, as Co-Documentation

Agent and as a Lender




By: /s/ ANDREW W. HUSSION    
Name: Andrew W. Hussion
Title: Vice President


Address:
Wells Fargo Commercial Real Estate
REIT Finance Group
123 N. Wacker Drive, Suite 1900
Chicago, IL 60606
Attn: Scott Solis
Telephone No.: 312-269-4818
Telecopy No.:
E-Mail: scott.s.solis@wellsfargo.com



















































--------------------------------------------------------------------------------




[SIGNATURE PAGE 7 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]


Lender Commitment: $18,000,000        TRUSTMARK NATIONAL BANK,
Percentage: 8.000000000%
as a Lender





By: /s/ GRETCHEN WARE    
Name: Gretchen Ware
Title: First Vice President


Address:
Trustmark National Bank
P.O. Box 22749
Jackson, MS 39225
Attn: Gretchen Ware, First Vice President
Telephone No.: 601-208-6460
Telecopy No.: 601-208-6823
E-Mail: gware@trustmark.com


With a copy to:
Trustmark National Bank
P.O. Box 22749
Jackson, MS 39225
Attn: Monica Day, Senior Vice President
Telephone No.: 601-208-6735
Telecopy No.: 601-208-6823
E-Mail: mday@trustmark.com





































--------------------------------------------------------------------------------




[SIGNATURE PAGE 8 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]


Lender Commitment: $18,000,000        BANK OF AMERICA, N.A.
Percentage: 8.000000000%
as a Lender





By: /s/ LISSETTE RIVERA-PAULEY    
Name: Lissette Rivera-Pauley
Title: Senior Vice President


Address:
600 Peachtree Street, NE
Atlanta, GA 30308
Attn: Lissette Rivera-Pauley, Sr. VP
Telephone No.: 404-607-4179
Telecopy No.: 404-607-4145
E-Mail: lissette.rivera-pauley@bankofamerica.com

























































--------------------------------------------------------------------------------




[SIGNATURE PAGE 9 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]




Lender Commitment: $12,000,000        THE BANK OF NEW YORK MELLON,
Percentage: 5.333333333%
as a Lender





By: /s/ HELGA BLUM    
Name: Helga Blum
Title: Managing Director


Address:
One Wall Street, 21st Floor
New York, NY 10286
Attn: Helga Blum
Telephone No.: 212-635-7420
Telecopy No.: 212-635-7904
E-Mail: helga.blum@bnymellon.com























































--------------------------------------------------------------------------------




[SIGNATURE PAGE 10 OF 10 – THIRD AMENDED AND
RESTATED CREDIT AGREEMENT]


Lender Commitment: $10,000,000        RAYMOND JAMES BANK, N.A.,
Percentage: 4.444444444%
as a Lender





By: /s/ JAMES M. ARMSTRONG    
Name: James M. Armstrong
Title: Senior Vice President


Address:
Raymond James Bank
710 Carillon Parkway
St. Petersburg, FL 33716
Attn: James M. Armstrong, Sr. VP
Telephone No.: 727-567-7919
Telecopy No.: 866-205-1396
E-Mail: james.armstrong@raymondjames.com


With a copy to:
Loan Ops/CML
Raymond James Bank
710 Carillon Parkway
St. Petersburg, FL 33716
Telephone No.: 727-567-1815
Telecopy No.: 866-597-4002
E-Mail: rjbank-loanopscorp@raymondjames.com









--------------------------------------------------------------------------------




SCHEDULE I


TABLE 1




LEVEL




TOTAL LIABILITIES TO TOTAL ASSET VALUE RATIO


APPLICABLE MARGIN


FACILITY FEE RATE
 
 


LIBOR
BORROWING


BASE RATE BORROWING


 
I
Less than or equal to 25%
1.075%
0.075%
0.175%
II
Greater than 25% but less than or equal to 35%
1.125%
0.125%
0.225%
III
Greater than 35% but less than or equal to 45%
1.25%
0.25%
0.25%
IV
Greater than 45% but less than or equal to 55%
1.45%
0.45%
0.30%
V
Greater than 55% but less than or equal to 60%
1.75%
0.75%
0.35%



TABLE 2






LEVEL


S&P RATING / MOODY'S RATING / FITCH RATING


APPLICABLE MARGIN


FACILITY FEE RATE
 
 


LIBOR BORROWING


BASE RATE BORROWING
 
I
Better than or equal to BBB+/Baal


1.075%


0.075%


0.175%
II
BBB/Baa2
1.175%
0.175%
0.225%
III
BBB-/Baa3
1.40%
0.40%
0.30%
IV
Worse than BBB-/Baa3
1.75%
0.75%
0.35%




SCHEDULE I





--------------------------------------------------------------------------------






PROMISSORY NOTE




$[____________]
December 18, 2012,

to be effective as of
January 2, 2013


FOR VALUE RECEIVED EASTGROUP PROPERTIES, L.P., a Delaware limited partnership
and EASTGROUP PROPERTIES, INC., a Maryland corporation (herein collectively
called "Maker"), jointly and severally promise to pay to the order of
[_____________________], a [_____________] (___________, and any subsequent
holder, being hereinafter called the "Payee"), at the offices of PNC Bank,
National Association, a national banking association, as "Agent" under the
Credit Agreement (as hereinafter defined), at One PNC Plaza, 249 Fifth Avenue,
Mail Stop P1-POPP-19-2, Pittsburgh, PA 15222, or at such other place as the
Payee may hereafter designate in writing, in immediately available funds and in
lawful money of the United States of America, the principal sum of
[________________] Dollars ($[_____________]) (or the unpaid balance of all
principal advanced against this Promissory Note (the "Note"), if that amount is
less), together with interest on the unpaid principal balance of this Note from
time to time outstanding at the Stated Rate and interest on all past due
amounts, both principal and accrued interest, at the Past Due Rate; provided,
that for the full term of this Note the interest rate produced by the aggregate
of all sums paid or agreed to be paid to the Payee for the use, forbearance or
detention of the debt evidenced hereby (including, but not limited to, all
interest on this Note at the Stated Rate) shall not exceed the Ceiling Rate.


1.    Definitions. Any terms not defined herein shall have the meaning given to
them in the Third Amended and Restated Credit Agreement dated of even date
herewith among the Maker, the Agent, the Payee and certain other Lenders (as the
same may be amended or modified, the "Credit Agreement").


1.    Rate Change Automatically and Without Notice. Without notice to Maker or
any other person or entity and to the full extent allowed by applicable law from
time to time in effect, the Adjusted Base Rate and the Ceiling Rate shall each
automatically fluctuate upward and downward as and in the amount by which the
Adjusted Base Rate, and such maximum nonusurious rate of interest permitted by
applicable law, respectively, fluctuate.


3.    Calculation of Interest. Interest shall be computed on an actual/actual
basis. Interest accrued on the unpaid principal balance of this Note shall be
computed on the basis of the actual number of days elapsed in the applicable
calendar period in which it accrued.


4.    Excess Interest Will be Refunded or Credited. If, for any reason whatever,
the interest paid or received on this Note during its full term produces a rate
which exceeds the Ceiling Rate, the Payee shall refund to the Maker or, at the
Payee's option, credit against the principal of this Note such portion of that
interest as shall be necessary to cause the interest paid on this Note to
produce a rate equal to the Ceiling Rate.

EXHIBIT C





--------------------------------------------------------------------------------






5.     Interest Will Be Spread. All sums paid or agreed to be paid to the Payee
for the use, forbearance or detention of the indebtedness evidenced hereby, to
the extent permitted by applicable law and to the extent necessary to avoid
violating applicable usury laws, shall be amortized, prorated, allocated and
spread in equal parts throughout the full term of this Note, so that the
interest rate is uniform throughout the full term of this Note.


6.     Payment Schedule. The principal of this Note shall be due and payable on
the Maturity Date. Accrued and unpaid interest shall be due and payable on each
Interest Payment Date. All payments shall be applied first to accrued interest,
the balance to principal.


7.    Prepayment. Maker may prepay this Note only as provided in the Credit
Agreement.


8.    Revolving Credit. Upon and subject to the terms and conditions of the
Credit Agreement and the other provisions of this Note, Maker may borrow, repay
and reborrow against this Note at any time unless and until a Default or Event
of Default has occurred which the Payee has not declared to have been fully
cured or waived, and (except as the Credit Agreement or any of the other Credit
Documents may otherwise provide) there is no limit on the number of advances
against this Note so long as the total unpaid principal of this Note at any time
outstanding does not exceed the Payee's Lender Commitment. Interest on the
amount of each advance against this Note shall be computed on the amount of the
unpaid balance of that advance from the date it is made until the date it is
repaid. If Maker's right (if any) to borrow against this Note shall ever lapse
because of the occurrence of any Default or Event of Default, it shall not be
reinstated (or construed from any course of conduct or otherwise to have been
reinstated) unless and until the Payee shall declare in a signed writing that it
has been cured or waived. The unpaid principal balance of this Note at any time
shall be the total of all principal lent against this Note to Maker or for
Maker's account less the sum of all principal payments and permitted prepayments
on this Note received by the Payee. Absent manifest error, the Payee's computer
records shall on any day conclusively evidence the unpaid balance of this Note
and its advances and payments history posted up to that day. All loans and
advances and all payments and permitted prepayments made on this Note may be
(but are not required to be) endorsed by the Payee on the schedule attached
hereto (which is hereby made a part hereof for all purposes) or otherwise
recorded in the Payee's computer or manual records; provided, that the Payee's
failure to make notation of (a) any principal advance or accrual of interest
shall not cancel, limit or otherwise affect Maker's obligations or the Payee's
rights with respect to that advance or accrual, or (b) any payment or permitted
prepayment of principal or interest shall not cancel, limit or otherwise affect
Maker's entitlement to credit for that payment as of the date of its receipt by
the Payee.


9.     Credit Agreement. This Note has been issued pursuant to the terms of the
Credit Agreement, to which reference is made for all purposes. Advances against
this Note by the Payee shall be governed by the Credit Agreement. The Payee is
entitled to the benefits of the Credit Agreement, and the other Credit
Documents, all of which are incorporated herein by reference, including the
representations, warranties, covenants, conditions, security interests and

EXHIBIT C





--------------------------------------------------------------------------------




liens contained or granted therein. As additional security for this Note, Maker
hereby grants to the Payee an express lien against, security interest in and
contractual right of setoff in and to, all property and any and all deposits
(general or special, time or demand, provisional or final) at any time held by
the Payee for any Maker's credit or account.


10.     Defaults and Remedies. Time is of the essence. Maker's failure to pay
any principal or accrued interest owing on this Note when due and after
expiration of any applicable period for notice and right to cure such a failure
which is specifically provided for in the Credit Agreement or any other
provision of this Note, or the occurrence of any Event of Default under the
Credit Agreement or any other Credit Documents shall constitute a default under
this Note, whereupon the Payee may elect to exercise any or all rights, powers
and remedies afforded (a) under the Credit Agreement and all other papers
related to this Note and (b) by law, including the right to accelerate the
maturity of this entire Note.


In addition to and cumulative of such rights, the Payee is hereby authorized at
any time and from time to time after any such Event of Default, at Payee's
option, without notice to Maker or any other person or entity (all rights to any
such notice being hereby waived), to set off and apply any and all of any
Maker's deposits at any time held by the Payee, and any other debt at any time
owing by the Payee to or for the credit or account of any Maker, against the
outstanding balance of this Note, in such order and manner as the Payee may
elect in its sole discretion.
The Payee's right to accelerate this Note on account of any late payment or
other Event of Default shall not be waived or deemed waived by the Payee by
reason of the Payee's having previously accepted one or more late payments or by
reason of the Payee's otherwise not accelerating this Note or exercising other
remedies for any Event of Default, and in no event shall the Payee ever be
obligated or deemed obligated to notify Maker or any other person that Payee is
requiring strict compliance with this Note or any papers securing or otherwise
relating to it before the Payee may accelerate this Note or exercise any other
remedy.


11.    [Intentionally Omitted].


12.    Waivers. Except only for any notices which are specifically required by
the Credit Agreement, Maker and any and all co‑makers, endorsers, guarantors and
sureties severally waive notice (including, but not limited to, notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability and consent that the time
of payment hereof may be extended and re‑extended from time to time without
notice to any of them. Each such person agrees that his, her or its liability on
or with respect to this Note shall not be affected by any release of or change
in any guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.


13.     [Intentionally Omitted].



EXHIBIT C





--------------------------------------------------------------------------------




14.     Governing Law, Jurisdiction and Venue. THIS NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.


15.     General Purpose of Loan. Maker warrants and represents to the Payee that
all loans evidenced by this Note are and will be for business, commercial,
investment or other similar purpose.


16.     Participations and Assignments. The Payee reserves the right to sell
participations, assign interests or both, in all or any part of this Note or the
debt evidenced by this Note, in accordance with the Credit Agreement.


17.    Provisions Relating to Co‑Makers. Each Maker agrees that it shall never
be entitled to be subrogated to any of the Payee's rights against any Obligor or
any other person or entity or any collateral or offset rights held by the Payee
for payment of the indebtedness and obligations incurred under or pursuant to
the Credit Documents (the "Debt") until full payment of the Debt, complete
performance of all of the obligations of the Obligors under the Credit Documents
and final termination of the Payee's obligations, if any, to make further
advances under this Note or to provide any other financial accommodations to any
Obligor. The value of the consideration received and to be received by each
Maker is reasonably worth at least as much as the liability and obligation of
each Maker incurred or arising under this Note and all other Credit Documents.
Each Maker has determined that such liability and obligation may reasonably be
expected to substantially benefit each Maker directly or indirectly. Each Maker
has had full and complete access to the underlying papers relating to the Debt
and all other papers executed by any Obligor or any other person or entity in
connection with the Debt, has reviewed them and is fully aware of the meaning
and effect of their contents. Each Maker is fully informed of all circumstances
which bear upon the risks of executing this Note and which a diligent inquiry
would reveal. Each Maker has adequate means to obtain from each other Maker on a
continuing basis information concerning such other Maker's financial condition,
and is not depending on the Payee or Agent to provide such information, now or
in the future. Each Maker agrees that neither Agent nor the Payee shall have any
obligation to advise or notify any Maker or to provide any Maker with any data
or information regarding any other Maker.


[REMAINDER OF PAGE INTENTIONALLY - LEFT BLANK]





















EXHIBIT C





--------------------------------------------------------------------------------




EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership


By:
EastGroup Properties General Partners, Inc., General Partner





By:_________________________________
Name:    N. Keith McKey
Title:    Executive Vice President, Chief
Financial Officer, Secretary and
Treasurer




By:_________________________________
Name:    Bruce Corkern
Title:    Senior Vice President, Controller
and Chief Accounting Officer


EASTGROUP PROPERTIES, INC., a Maryland corporation




By:_________________________________
Name:    N. Keith McKey
Title:    Executive Vice President, Chief
Financial Officer, Secretary and
Treasurer




By:_________________________________
Name:    Bruce Corkern
Title:    Senior Vice President, Controller
and Chief Accounting Officer



























EXHIBIT C





--------------------------------------------------------------------------------




Promissory Note (cont'd)
SCHEDULE


LOANS AND PAYMENTS OF PRINCIPAL
                                                                                                                                                            
Amount of
Amount of
Type of    Principal    Maturity    Notation

Date    Loan    Loan    Repaid    Date Made By





EXHIBIT C



